Exhibit 10.6

 

LEASE

 

THIS LEASE is made and is entered into by and between Westport Business Park
Associates LLP, a Florida limited liability partnership (the “Landlord”) and
MAKO Surgical Corp., a Delaware corporation (the “Tenant” or “You” or “you”).

 

TERMS

 

In consideration of the covenants and agreements herein contained, Landlord does
hereby lease to you, and you do take and lease from Landlord the Premises (as
hereinafter defined) for the term indicated at the rentals and upon and subject
to the terms and conditions stated herein.

 

ARTICLE I

DEFINITIONS

 

The terms defined in this Article will, for all purposes of this Lease and all
future agreements which may become supplemental thereto, have the meanings
herein specified.

 

“Adjustment Date” means each November 1 falling within the term.

 

“Affiliate” means an affiliate of yours as defined in Rule 405 promulgated under
the Securities Act of 1933, as amended. The term “Affiliate” will also include
any entity which succeeds to your business by reason of merger, consolidation or
purchase of all or substantially all of your assets provided that such entity
has a net worth (determined in accordance with GAAP), at the time of succession,
equal to or exceeding your net worth.

 

“Building” means, collectively, the warehouse buildings within the Development
depicted as Buildings One and Two on the Development site plan attached to this
Lease as Exhibit A. Irrespective of actual measurement, Building One is
stipulated to be comprised of 36,805 rentable square feet of space. Irrespective
of actual measurement, Building Two is stipulated to be comprised of 30,925
rentable square feet of space. The post office address for Building One is 2555
Davie Road, Davie, Florida 33317. The post office address for Building Two is
2501 Davie Road, Davie, Florida 33317.

 

“City” means the City of Davie, Florida.

 

“Commencement Date” means the Effective Date.

 

“Common Areas” means all access openings and roadways within the exterior
boundary line of the Development, the parking areas serving the Development and
landscaped areas.

 

 

1

 

--------------------------------------------------------------------------------

 

 

“Development” means the three building project (including the Building) known as
Westport Business Park The Development is stipulated to be comprised of 199,731
rentable square feet of space, irrespective of actual measurement. The
Development is legally described as all of Parcel A, Westport Business Park
Parcels A & B, according to the Plat thereof, recorded in Plat Book 143, Page 5,
of the Public Records of Broward County, Florida together with a portion of
Parcel A1, Westport Business Park Parcels A & B, according to the Plat thereof,
recorded in Plat Book 143, Page 5, of the Public Records of Broward County,
Florida, and being more particularly described as follows: Commencing at the
southern most Southwest corner of Parcel A, as shown on the said Plat of
Westport Business Park Parcels A & B; thence North 14 degrees 44 minutes 23
seconds East, along the east line of said Parcel A1, a distance of 145.50 feet
to the Point of Beginning; thence continue North 14 degrees 44 minutes 23
seconds East, along the Northerly extension of said East line of Parcel A1, a
distance of 230.00 feet; thence South 75 degrees 15 minutes 37 seconds East, a
distance of 18.27 feet to a point on the East line of said Parcel A1; thence
South 14 degrees 44 minutes 23 seconds West, a distance of 230.00 feet; thence
North 75 degrees 15 minutes 37 seconds West, a distance of 18.27 feet to the
Point of Beginning, the last two herein described courses and distance being
along the East line of said Parcel A1.

 

“Effective Date” means the date of this Lease which date will be deemed to refer
to the last date in point of time on which all parties hereto have executed this
Lease.

 

“Environmental Law” means any federal, state, or local law, ordinance,
regulation, development order, regulatory guidance or pronouncement relating to
pollution or protection of the environment or public wellfields including the
use, analysis, generation, manufacture, handling, storage, presence, disposal or
transportation of any Hazardous Substance. The term “Environmental Law” includes
any applicable best management practices for products being sold or used by you
at the Premises.

 

“Event of Default” means (i) your failure to pay an installment of Rent when
due, or any other payment or reimbursement to Landlord required herein when due
if such failure continues for a period of five days from the date such payment
was due, provided, however, that with respect to the first two failures only
during any one calendar year, an Event of Default will not exist unless you fail
to make payment within five days of written notice of non payment; (ii) if you
fail to comply with any non-monetary term, provision or covenant of this Lease
if such failure continues more than twenty days after receipt of written notice
to you, provided, however, if the nature of the failure is such that it cannot
be reasonably cured within such twenty day period, then the twenty day period
will be extended for up to an additional seventy days provided that you are
continuously and diligently attempting to cure such breach; (iii) if you fail to
continuously operate your business at the Premises for the Permitted Use; or
(iv) any other Event of Default specifically identified in this Lease. An Event
of Default under the Prior Lease1 will be an Event of Default under this Lease
and an Event of Default under this Lease will be an Event of Default under each
lease comprising the Prior Lease.

 

______________________

1The following obligations under the Prior Lease survive the termination of the
Prior Lease: your covenants and obligations under the Prior Lease pertaining to
Environmental Laws and your obligation under the Prior Lease to pay year end
recoveries (actual Operating Costs compared to estimated amounts paid) for all
periods through the termination date. Landlord confirms that you have paid Rent
under the Prior Lease through the date hereof.

 

 

2

 

--------------------------------------------------------------------------------

 

 

“Exit Condition” means the Premises in good condition and repair, ordinary wear
and tear excepted and damage by casualty occurrence for any peril covered by
insurance to be provided by Landlord under Section 12.1 of this Lease excepted.
Exhibit D attached hereto contains move out standards that are considered part
of Exit Condition. Ordinary wear and tear excepted will not include damage
caused by forklift use or damage caused by any other machinery.

 

“Expiration Date” means the last day of the one hundred and twentieth month
immediately following the Phase 1 Rent Commencement Date.

 

“Force Majeure Event” means, without limitation, the following: strikes,
lockouts, or other industrial disturbances, acts of public enemies, acts of
terrorism, war, order of any kind of the government of the United States or the
State of Florida, or any of their departments, agencies or officials, or any
civil or military authority, insurrections, riots, epidemics, landslides,
lightning, earthquake, fire, hurricane or other windstorm, storms, floods,
washouts, droughts, explosions, breakage, or any other cause or event not
reasonably within the control of the party usually and customarily included
within the definition of force majeure.

 

“GAAP” means generally accepted accounting principles consistently applied.

 

“Hazardous Substances” means pollutants, contaminants, toxic or hazardous
wastes, medical waste, radioactive waste or any other substances, the removal of
which is required or the use of which is restricted, prohibited or penalized by
any Environmental Law.

 

“Holdover Rent” means the sum of (i) 200% of the monthly base rent amount in
effect on the termination date of this Lease plus (ii) your Proportionate Share
of Operating Costs.

 

“Landlord’s Broker” means Premier Commercial Realty, Inc.

 

‘Landlord Default” means Landlord’s failure to comply with any term, provision
or covenant of this Lease if such failure continues more than twenty days after
receipt of written notice to Landlord, provided, however, if the nature of the
failure is such that it cannot be reasonably cured within such twenty day
period, then the twenty day period will be extended for so long as Landlord is
continuously and diligently attempting to cure such breach.

 

“Landlord Party” means Landlord and/or Landlord’s employees, agents and
contractors.

 

“Lease” means this lease agreement including all exhibits attached hereto.

 

 

3

 

--------------------------------------------------------------------------------

 

 

“Letter of Credit” means an irrevocable, unconditional and confirmed letter of
credit which is transferrable or assignable (including the right of Landlord to
collaterally assign the Letter of Credit to a Superior Mortgagee) for a nominal
fee not to exceed $100.00. The Letter of Credit must (i) be in form satisfactory
to Landlord; (ii) clearly state that it is a clean site draft in the required
amount in favor of Landlord, irrevocable and expiring no earlier than thirty
days immediately following the Lease Expiration Date, or, if the issuer is
unable to or is unwilling to issue a multi-year form of Letter of Credit, then
in a form which will automatically renew from year to year unless the issuer
provides Landlord with at least sixty days advance written notice that the
issuer will not be renewing the Letter of Credit; (iii) be issued by a bank
reasonably approved by Landlord (see also provisions of Article VI of this Lease
which may require replacement Letter of Credit from a new issuer in certain
circumstances, e.g., issuer is placed in receivorship); (iv) be payable after an
Event of Default upon presentation to a bank in Broward County, Florida; and (v)
be unconditionally available to Landlord by Landlord’s drafts, at site, with
partial draws permitted after an Event of Default. The Letter of Credit must
specify that the issuer’s obligation to honor Landlord’s draft will not be
affected by any claim or setoff which the issuer then has or may thereafter
acquire against either you or the Landlord.

 

“Market Rent” means base rent determined with reference to the average of normal
values being achieved by landlords in lease renewals (expansions in the case of
a determination of Market Rent under Section 24.6 of this Lease) entered into
with private sector tenants for comparable space (i.e., the Premises in its as
is condition at the time of renewal) in comparable buildings in equally
desirable locations within the same market assuming operating expense and real
estate passthroughs and fixed increases or consumer price index increases
corresponding to those contained in this Lease. Consideration should be given to
the value of any concession as may then be customary in the market for lease
renewals, including, without limitation, rental abatements, cash allowances
and/or credits for renewal tenant improvements over the entire renewal term. The
determination of Market Rent will be made by Landlord. Notwithstanding, you will
have the right to disagree with Landlord’s determination, and to submit your own
determination of Market Rent. If Landlord does not agree with your
determination, then you and Landlord will mutually select an independent
appraiser qualified to appraise commercial property and who has experience in
the appraisal of similar properties within the referenced area. The sole
function of the independent appraiser is to determine which among Landlord’s and
your determinations of Market Rent is most correct and the decision of the
independent appraiser will be final and binding upon the parties. The cost of
the independent appraiser will be paid for equally by the parties.

 

 

4

 

--------------------------------------------------------------------------------

 

 

“Operating Costs” means all costs and expenses paid or incurred by Landlord in
operating, maintaining, repairing and managing the Building, including, without
limitation, all Taxes, the costs of maintaining and repairing parking lots
including parking lot re-striping and repaving, parking structures, easements,
landscaping, property management fees, utility costs to the extent not
separately metered, insurance premiums, depreciation of the costs of
replacements or improvements to the Building but not including any Structural
Repairs which are required to be capitalized under GAAP. Notwithstanding the
foregoing, the term “Operating Costs” does not include: (i) costs of alterations
of tenants’ premises; (ii) costs of curing construction defects; (iii) interest
and principal payments on mortgages, and other debt cost; (iv) real estate
brokers’ leasing commissions or compensation; (v) any cost or expenditure for
which Landlord is reimbursed, whether by insurance proceeds or otherwise; or
(vi) the cost of any service furnished to any other occupant of the Building
which Landlord does not provide to you hereunder. Notwithstanding anything
contained herein to the contrary, depreciation of any capital improvements which
are intended to reduce Operating Costs, or are required under any governmental
laws, regulations or ordinances which were not applicable to the Building at the
time it was constructed, or are recommended by the N.F.P.A. Life Safety Code,
will be included in Operating Costs. If Landlord selects the accrual method of
accounting rather than the cash accounting method for Operating Costs purposes,
Operating Costs will be deemed to have been paid when such expenses have
accrued. Certain of the costs of management, operation and maintenance of the
Building may be common to all of the land and buildings within the Development
owned by Landlord and you consent to Landlord’s allocation of such common costs
among the various buildings owned by Landlord within the Development and the
amount of such common costs allocated by Landlord to the Building will be deemed
an Operating Cost, provided that the allocation method used by Landlord is
reasonable. Landlord may, in a reasonable manner, allocate insurance premiums
for so-called “blanket” insurance policies which insure other properties as well
as the Building and said allocated amount will be deemed to be an Operating
Cost. The inclusion of the improvements, facilities, and services set forth in
this definition does not impose an obligation upon Landlord either to have said
improvements or facilities or to provide those services unless said
improvements, facilities or services are already in place at the Development.

 

“Permitted Use” means the use of the Premises as corporate and administrative
offices for a medical and surgical device company with ancillary warehouse,
training, production and distribution and research and development facilities.

 

“Phase 1 Expansion Space” means the 10,961 rentable square foot part of Building
Two identified in Exhibit B attached hereto.

 

“Phase 2 Expansion Space” means the 8,037 rentable square foot part of Building
Two identified in Exhibit B attached hereto.

 

“Phase 3 Expansion Space” means the 11,927 rentable square foot part of Building
Two identified in Exhibit B attached hereto.

 

“Possession Date” means, as to a part of the Premises, the date Landlord tenders
possession of the part of the Premises to you. The Possession Date as to each of
the Building One part of the Premises and as the Phase 1 Expansion Space is the
Effective Date.

 

“Phase 1 Rent Commencement Date” means the one hundred and eighty first day
immediately following the Effective Date.

 

“Premises” means the entire Building. (See Section 24.6 of this Lease for right
of first offer on remaining space within the Development).

 

 

5

 

--------------------------------------------------------------------------------

 

 

“Prior Lease” means, collectively the following two leases pursuant to which you
currently are in possession of the Building One part of the Premises: as to a
20,484 rentable square foot part of Building One, Lease Agreement dated January
31, 2006 between Landlord as landlord and you as tenant; and as to the remaining
16,321 rentable square foot part of the Building One part of the Premises, Lease
Agreement dated October 15, 2004, as amended by Lease Amendment No. 1 dated as
of December 22, 2004 and Lease Amendment No. 2 dated July 7, 2005, each between
Landlord as landlord and Childnet, Inc. as tenant, as assigned by Childnet, Inc.
to you pursuant to Lease Assignment and Assumption Agreement effective as of
April 7, 2008, and as amended by Lease Amendment No. 3 dated April 7, 2008
between Landlord as landlord and you as tenant.

 

“Prohibited Use” means any use of the Premises not allowed under the applicable
zoning ordinances for the Building.

 

“Proportionate Share” means:

 

Period Proportionate Share Beginning on Commencement Date and ending on the one
hundred and eightieth day immediately following the Commencement Date 100% of
Operating Costs for Building One and 0% of the Building Two Operating Costs
Beginning on the one hundred and eighty first day immediately following the
Commencement Date and ending on the one hundred and eightieth day immediately
following the Phase 2 Expansion Space Possession Date 70.6% of all Operating
Costs Beginning on the one hundred and eighty first day immediately following
the Phase 2 Expansion Space Possession Date and ending on the one hundred and
eightieth day immediately following the Phase 3 Expansion Space Possession Date
82.4% of all Operating Costs Thereafter 100% of all Operating Costs

 

“Public Accommodation Law” means any and all applicable laws, regulations and
building codes governing non-discrimination and public accommodations and
commercial facilities including, without limitation, the requirements of the
Americans with Disabilities Act, 42 USC 12-101 and all regulations and
promulgations thereunder.

 

 

6

 

--------------------------------------------------------------------------------

 

 

“Renewal Notice” means written notice that you intend to exercise an option to
extend granted to you under this Lease. A Renewal Notice, to be effective, must
be received by Landlord no later than nine months prior to the last day of the
expiring term (six months instead of nine months in the case of the Short Term
Extension Right under Section 4.5 of this Lease), time being of the essence.

 

“Renovation Plan” is defined in Section 9.1 of this Lease.

 

“Rent” means the sum of the monthly base rent plus the additional rent as
provided in Section 5.2 of this Lease together with all sales tax to be
collected thereon. Notwithstanding anything in the Lease to the contrary, all
amounts payable by you to or on behalf of Landlord under this Lease, whether or
not expressly denominated as Rent, will constitute additional rent.

 

“Restoration Period “ means a two hundred day period beginning on the date that
the Building has been damaged or destroyed by a casualty occurrence.

 

“Security Deposit” means the sum of $100,000.00 which sum will be held by
Landlord, without obligation for interest, as security for the full, timely and
faithful performance of your covenants and obligations under this Lease, it
being expressly agreed that the Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages.

 

“Structural Repairs” means repairs and replacements to the Building’s
foundations, load-bearing walls, columns and joists, roof, roof deck, and roof
drainage system.

 

“Superior Mortgagee” means a bank, insurance company or other institutional
lender now or hereafter holding a mortgage encumbering the Building. The current
Superior Mortgagee is Teachers Insurance and Annuity Association of America.

 

“Taxes” means all ad valorem taxes and non ad valorem assessments, or
governmental charges levied, assessed or imposed on the Building including the
land on which the Building is comprised and including parking areas and other
Common Areas. If at any time during the term of this Lease the present method of
taxation is changed so that in lieu of the whole or any part of any such Taxes,
there will be levied, assessed or imposed on Landlord a capital levy or other
tax directly on the rents received therefrom and/or a franchise tax, assessment,
levy or charge measured by or based, in whole or in part, upon such rents for
the Building, then all such taxes, assessments, levies or charges, or the part
thereof so measured or based, will be deemed to be included within the term
“Taxes” for the purposes hereof. The Building is part of a larger tax parcel
comprised of the entire Development (Property ID # 5041 23 01 0010) and
therefore real property taxes allocated to the Building are an equitable
proportion of the real property taxes for all of the land and improvements
included within the tax parcel assessed (the rentable square footage of the
Building divided by the rentable square footage of the Development). If Landlord
contests any assessment of Taxes, then the term Taxes includes the professional
fees incurred by Landlord to contest such Taxes. If Landlord prevails in the
contest of any assessment of Taxes, Taxes will nonetheless be determined using
the protested amount until such time as the determination of the Value
Adjustment Board is final and non appealable. If the county property appraiser
appeals the determination of the Value Adjustment Board, the term “Taxes” will
include the reasonable costs and fees to defend such suit.

 

 

7

 

--------------------------------------------------------------------------------

 

 

“Tenant’s Broker” means UGL Equis.

 

“Term” or “term” means the primary term of this Lease. If the term of this Lease
has been extended pursuant to an option granted to you under this Lease to
extend the term or pursuant to any amendment to this Lease extending the term,
then such extended term will be included as part of the term.

 

“Transfer Premium” means all rent, additional rent or other consideration
payable by an assignee or subtenant (other than an Affiliate) in excess of the
Rent payable by you under this Lease (on a per rentable square foot basis in the
case of a subletting where the subletting is for less than the entire Premises)
after deducting the reasonable expenses incurred by you for (i) any changes,
alterations and improvements to the Premises in connection with the assignment
or subletting, including any reasonable fees or costs incurred with respect
thereto; (ii) any brokerage commissions and reasonable attorney fees in
connection with the assignment or subletting; or (iii) any marketing or
promotional fees in connection with the assignment or subletting.

 

ARTICLE II

PREMISES AND COMMON AREAS

 

2.1 Premises. In consideration of your obligation to pay Rent and of the other
terms, provisions and covenants hereof, Landlord leases the Premises to you and
you lease the Premises from Landlord.

 

2.2 Common Areas. During the term of this Lease, you and your employees,
customers, licensees and invitees will have the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Landlord
under the terms hereof or under the terms of any rules and regulations or
covenants, conditions and restrictions governing the use of the Development.
Landlord reserves and may exercise the following rights without affecting your
obligations hereunder: (i) to make changes to the Common Areas, including,
without limitation, changes in the locations, size, shape and number of
driveways, entrances, roadways, ingress, egress, direction of traffic,
landscaped areas, walkways and utility raceways provided that such changes do
not materially adversely affect ingress to or egress from the Premises; (ii) to
close temporarily any of the Common Areas for maintenance purposes so long as
reasonable access to the Premises remains available; and/or (iii) to require
you, upon reasonable advance notice, to keep clear any truck dock areas for the
purpose of enabling Landlord to have access to manhole covers and other utility
facilities to clean or maintain roof drains, utility lines and utility
facilities.

 

 

8

 

--------------------------------------------------------------------------------

 

 

2.3 Landlord’s Reservation of Access, Ingress and Egress. During the term of
this Lease, Landlord reserves the right, for its benefit and for the benefit of
itself and Landlord’s tenants and others, to use any access openings or roadways
falling within the Development and to grant easements falling wholly or partly
within the Development for any purpose provided that the granting of any such
easement does not interfere with your Permitted Use of the Premises.

 

ARTICLE III

DELIVERY OF POSSESSION OF THE PREMISES

 

3.1 Building One Part of the Premises. You are currently in possession of the
Building One part of the Premises under the Prior Lease. The Prior Lease will
terminate as of the Effective Date and as of the Effective Date your possession
of the Building One part of the Premises will be pursuant to the terms and
conditions of this Lease. You have conclusively determined that the Building One
part of the Premises is in good and satisfactory condition and that the Building
One part of the Premises is suitable for your intended purposes. Landlord has
made no warranties with respect to suitability and you hereby expressly waive
any implied warranty of same. You further acknowledge that no representations as
to the repair of the Building One part of the Premises, nor promises to alter,
remodel or improve the Building One part of the Premises have been made by
Landlord and that you are taking the Building One part of the Premises in its as
is, where is, all faults condition.

 

3.2 Phase 1 Expansion Space. The Phase 1 Expansion Space is vacant and subject
to your obligation to provide Landlord with proof of insurance pursuant to
Section 12.5 (such proof of insurance to be an updated insurance certificate
adding the Phase 1 Expansion Space as an insured location), Landlord will tender
possession of the Phase 1 Expansion Space to you on the Effective Date. Tender
of possession will be by making the keys available for you to pick up from
Landlord’s property manager. The taking of possession of the Phase 1 Expansion
Space by you conclusively establishes that the Phase 1 Expansion Space is in
good and satisfactory condition as of when possession was taken and that you
have determined that the Phase 1 Expansion Space is suitable for your intended
purposes. Landlord has made no warranties with respect to suitability and you
hereby expressly waive any implied warranty of same. You further acknowledge
that no representations as to the repair of the Phase 1 Expansion Space, nor
promises to alter, remodel or improve the Phase 1 Expansion Space have been made
by Landlord, unless such are expressly set forth in this Lease and that you are
taking the Phase 1 Expansion Space in its as is, where is, all faults condition.

 

 

9

 

--------------------------------------------------------------------------------

 

 

3.3 Phase 2 Expansion Space. The Phase 2 Expansion Space is currently in
possession of an existing tenant under a month to month tenancy. Immediately
after the Effective Date, Landlord will deliver to the existing tenant notice of
termination of the month to month tenancy and as soon as Landlord regains
possession of the Phase 2 Expansion Space and subject to your obligation to
provide Landlord with proof of insurance pursuant to Section 12.5 (such proof of
insurance to be an updated insurance certificate adding the Phase 2 Expansion
Space as an insured location), Landlord will tender possession of the Phase 2
Expansion Space to you. Tender of possession will be by making the keys
available for you to pick up from Landlord’s property manager. The taking of
possession of the Phase 2 Expansion Space by you conclusively establishes that
the Phase 2 Expansion Space is in good and satisfactory condition as of when
possession was taken and that you have determined that the Phase 2 Expansion
Space is suitable for your intended purposes. Landlord has made no warranties
with respect to suitability and you hereby expressly waive any implied warranty
of same. You further acknowledge that no representations as to the repair of the
Phase 2 Expansion Space, nor promises to alter, remodel or improve the Phase 2
Expansion Space have been made by Landlord, unless such are expressly set forth
in this Lease and that you are taking the Phase 2 Expansion Space in its as is,
where is, all faults condition. If Landlord fails to tender possession to you of
the Phase 2 Expansion Space on or before January 1, 2011 and subject to any
delays in delivery caused by a Force Majeure Event, then for each day thereafter
until such time as Landlord does tender possession to you of the Phase 2
Expansion Space, Landlord will pay to you a per diem penalty of $385.32 a day,
such penalty to be in the form of a base rent abatement for base rent for the
Phase 2 Expansion Space first due and owing after the date possession is given.

 

3.4 Phase 3 Expansion Space. The Phase 3 Expansion Space is currently in
possession of an existing tenant under a lease with a term that will expire on
December 31, 2010. As soon as Landlord regains possession of the Phase 3
Expansion Space and subject to your obligation to provide Landlord with proof of
insurance pursuant to Section 12.5 (such proof of insurance to be an updated
insurance certificate adding the Phase 3 Expansion Space as an insured
location), Landlord will tender possession of the Phase 3 Expansion Space to
you. Tender of possession will be by making the keys available for you to pick
up from Landlord’s property manager. The taking of possession of the Phase 3
Expansion Space by you conclusively establishes that the Phase 3 Expansion Space
is in good and satisfactory condition as of when possession was taken and that
you have determined that the Phase 3 Expansion Space is suitable for your
intended purposes. Landlord has made no warranties with respect to suitability
and you hereby expressly waive any implied warranty of same. You further
acknowledge that no representations as to the repair of the Phase 3 Expansion
Space, nor promises to alter, remodel or improve the Phase 3 Expansion Space
have been made by Landlord, unless such are expressly set forth in this Lease
and that you are taking the Phase 3 Expansion Space in its as is, where is, all
faults condition. If Landlord fails to tender possession to you of the Phase 3
Expansion Space on or before April 11, 2011 and subject to any delays in
delivery caused by a Force Majeure Event, then for each day thereafter until
such time as Landlord does tender possession to you of the Phase 3 Expansion
Space, Landlord will pay to you a per diem penalty of $571.84 a day, such
penalty to be in the form of a base rent abatement for base rent for the Phase 3
Expansion Space first due and owing after the date possession is given.

 

 

10

 

--------------------------------------------------------------------------------

 

 

ARTICLE IV

TERM

 

4.1 Primary Term. The primary term of this Lease will begin on the Commencement
Date and the primary term of this Lease will end on the Expiration Date. After
the date possession of a part of the Premises is delivered to you, you will,
upon demand, execute and deliver to Landlord a letter of acceptance of delivery
of the part of the Premises. At the request of either party, the parties will
enter in to a document titled “Clarification of Lease Terms” which will set
forth the Commencement Date, Phase 1 Rent Commencement Date and Expiration Date
and other critical dates under the Lease.

 

4.2 Holding Over. If Landlord agrees in writing that you may hold over after the
expiration or termination of this Lease, unless the parties hereto otherwise
agree in writing on the terms of such holding over, the hold over tenancy will
be subject to termination by either party upon not less than thirty days advance
written notice, and all of the other terms and provisions of this Lease will be
applicable during that period, except that you will pay Landlord from time to
time upon demand, as rental for the period of any hold over, an amount equal to
the Holdover Rent, computed on a daily basis for each day of the hold over
period. If Landlord does not consent to your holdover, then you will also pay to
Landlord all damages sustained by Landlord resulting from such unconsented to
holdover. No holding over by you, whether with or without consent of Landlord,
will operate to extend this Lease except as otherwise expressly provided. The
preceding provisions of this paragraph are not to be construed as consent for
you to hold over.

 

4.3 Early Termination Right. Landlord grants to you an early termination right
to terminate the Lease as of July 31, 2016 if, but only if, each of the
following conditions are met: (a) Landlord has received your written notice of
the exercise of the early termination right no later than by October 31, 2015;
and (b) within ten days of your receipt of an invoice from Landlord, which
invoice may be given at any time after Landlord’s receipt of your early
termination notice, you pay to Landlord the Termination Fee (as hereinafter
defined) in pro rated monthly installments during the period commencing upon
exercise and ending upon termination. The Termination Fee means the sum of (i)
the unamortized cost of the leasing commissions paid to Landlord’s Broker and to
Tenant’s Broker; (ii) the unamortized rent abatements given comprised of the sum
of the $1,042,681 of base rent abatements given for the Building One part of the
Premises plus the free rent for the period from the Possession Date for a part
of the Premises and ending on the date full rent for such part of the Premises
is required to be paid; plus (iii) an amount equal to the Rent that you would
have paid for the three calendar months immediately following the early
termination date if you had not exercised the early termination right. Failure
to timely pay the Termination Fee or to timely give the termination notice will
result in a lapse of your right to terminate early.

 

 

11

 

--------------------------------------------------------------------------------

 

 

4.4 Option to Extend. Landlord reserves the right to refuse to allow you the
option of extending the term of this Lease if you or a permitted assignee or
sublessee are not occupying and doing business from the Premises (other than as
a result of casualty) at the time an option to extend is exercised or at the
time an extended term commences or if you are in default under the Lease beyond
the expiration of the applicable grace period, if any, either at the time the
option to extend is exercised or at the time the extended term commences or if
you fail to timely provide Landlord with the Renewal Notice . Subject to the
foregoing, Landlord grants to you the option to extend the term of this Lease
for a five year extended term (the “First Extended Term”), the First Extended
Term to begin on the day after the end of the primary term of this Lease. To
effectively exercise your First Extended Term option, you must timely provide
the Landlord with the Renewal Notice. If Landlord does not timely receive the
Renewal Notice, time being of the essence, you will not be entitled to exercise
your First Extended Term option. If you exercised your First Extended Term
option, and subject to the first sentence of this Section, Landlord grants to
you the option to extend the term of this Lease for a second five year extended
term (the “Second Extended Term”), the Second Extended Term to begin on the day
after the end of the First Extended Term. To effectively exercise your Second
Extended Term option, you must timely provide the Landlord with the Renewal
Notice. If Landlord does not timely receive the Renewal Notice, time being of
the essence, you will not be entitled to exercise your Second Extended Term
option.

 

4.5 Short Term Extension Right. If you did not timely exercise an option to
extend granted under the immediately preceding Section, then you will
nonetheless have the option to extend the term for up to six months (the
“Extended Short Term”) on the following terms and conditions: (1) you are not in
material default in any of the terms and conditions of this Lease; (2) you have
timely provided Landlord with the Renewal Notice and the Renewal Notice
specifies the length of the Extended Short Term (not to exceed six months); (3)
the Extended Short Term will be on the same terms, covenants and conditions as
the expiring term, except that the base rent payable during the first two months
of the Extended Short Term will be 125% of the base rent amount in effect
immediately prior to such Extended Short Term, 150% of the base rent amount in
effect immediately prior to such Extended Short Term for the next thirty days of
such Extended Short Term and thereafter 200% of the base rent amount in effect
immediately prior to such Extended Short Term.

 

ARTICLE V

RENT

 

5.1 Base Rent. Base Rent will be payable during the primary or during any
extended term (if an option to extend has been granted under this Lease), in
accordance with this Section 5.1.

 

5.1(a) Base Rent During Primary Term for Building One Part of Premises. Solely
with respect to the Building One part of the Premises and subject to the base
rent abatement set forth at the end of this Paragraph 5.1(a), you agree to pay
to Landlord base rent for the Building One part of the Premises for the entire
primary term hereof beginning on the Commencement Date and continuing for the
remainder of the primary term of this Lease, in accordance with the base rent
schedule set forth below as follows (the base rent for the period July 1, 2011
through June 30, 2014 is net of abatements in the aggregate amount of
$819,936.00 taken $22,776.00 a month, such aggregate abatement being hereinafter
referred to as “Refurbishment Abatement’) :

 

 

12

 

--------------------------------------------------------------------------------

 

 

Period Monthly Base Rent Amount Commencement Date through October 31, 2010
$33,711.12 (the rates under the Prior Lease), prorated based on a 30 day month
for any partial month 11/1/2010 - 12/31/2010 $26,837.00 1/1/2011 - 2/28/2011
$0.00 3/1/2011 - 6/30/2011 $26,837.00 7/1/2011 - 10/31/2011 $4,061.00 (would
have been $26,837.00 a month without the Refurbishment Abatement) 11/1/2011 -
10/31/2012 $4,732.00 (would have been $27,508.00 a month without the
Refurbishment Abatement) 11/1/2012 - 10/31/2013 $5,420.00 (would have been
$28,196.00 a month without the Refurbishment Abatement) 11/1/2013 - 6/30/2014
$6,125.00 (would have been $28,901.00 a month without the Refurbishment
Abatement) 7/1/2014 - 10/31/2014 $28,901.00 Thereafter, on each succeeding
Adjustment Date falling within the primary term of this Lease beginning with the
11/1/2014 Adjustment Date 102.5% of the monthly base rent amount then in effect
immediately prior to such Adjustment Date

 

5.1(b) Base Rent During Primary Term for Phase 1 Expansion Space. Solely with
respect to the Phase 1 Expansion Space, you agree to pay to Landlord base rent
for the Phase 1 Expansion Space for the entire primary term hereof beginning on
the Commencement Date and continuing for the remainder of the primary term of
this Lease, in accordance with the base rent schedule set forth below as
follows:

 

Period Monthly Base Rent Amount Commencement Date through last day of one
hundred and eightieth day immediately following Commencement Date $0.00 One
hundred and eighty first day immediately following Commencement Date through
10/31/2011 $7,993.00 prorated based on a 30 day month for any partial month
11/1/2011 - 10/31/2012 $8,193.00 Thereafter, on each succeeding Adjustment Date
falling within the primary term of this Lease beginning with the 11/1/2012
Adjustment Date 102.5% of the monthly base rent amount then in effect
immediately prior to such Adjustment Date

 

 

13

 

--------------------------------------------------------------------------------

 

 

5.1(c) Base Rent During Primary Term for Phase 2 Expansion Space. Solely with
respect to the Phase 2 Expansion Space, you agree to pay to Landlord base rent
for the Phase 2 Expansion Space for the entire primary term hereof beginning on
the Possession Date for the Phase 2 Expansion Space and continuing for the
remainder of the primary term of this Lease, in accordance with the base rent
schedule set forth below as follows:

 

Period Monthly Base Rent Amount Possession Date for Phase 2 Expansion Space
through last day of one hundred and eightieth day immediately following such
Possession Date $0.00 One hundred and eighty first day immediately following
Possession Date through 10/31/2011 $5,861.00 prorated based on a 30 day month
for any partial month 11/1/2011 - 10/31/2012 $6,008.00 Thereafter, on each
succeeding Adjustment Date falling within the primary term of this Lease
beginning with the 11/1/2012 Adjustment Date 102.5% of the monthly base rent
amount then in effect immediately prior to such Adjustment Date

 

5.1(d) Base Rent During Primary Term for Phase 3 Expansion Space. Solely with
respect to the Phase 3 Expansion Space, you agree to pay to Landlord base rent
for the Phase 3 Expansion Space for the entire primary term hereof beginning on
the Possession Date for the Phase 3 Expansion Space and continuing for the
remainder of the primary term of this Lease, in accordance with the base rent
schedule set forth below as follows:

 

Period Monthly Base Rent Amount Possession Date for Phase 3 Expansion Space
through last day of one hundred and seventy ninth day immediately following such
Possession Date $0.00 If the Possession Date for the Phase 3 Expansion Space
occurs on or before 4/30/2011, then during the one hundred and eightieth day
immediately following such Possession Date through 10/31/2011 $8,697.00 prorated
based on a 30 day month for any partial month 11/1/2011 (or if later, the one
hundred and eightieth day immediately following Possession Date) - 10/31/2012
$8,915.00 Thereafter, on each succeeding Adjustment Date falling within the
primary term of this Lease beginning with the 11/1/2012 Adjustment Date 102.5%
of the monthly base rent amount then in effect immediately prior to such
Adjustment Date

 

 

14

 

--------------------------------------------------------------------------------

 

 

5.1(e) Base Rent During Extended Term. If you exercise an Extended Term option,
then you agree to pay to Landlord monthly base rent for the Premises, in
advance, without demand, deduction or set off, for such Extended Term at an
initial rate equal to 95% of Market Rent with annual market rate escalation
specified as part of the determination of Market Rent.

 

5.2 Additional Rent for Tenant’s Proportionate Share of Operating
Costs. Beginning on the Commencement Date and continuing during the entire term,
you agree to pay to Landlord as additional rent, your Proportionate Share of
Operating Costs. Any payments with respect to any partial calendar year in which
the term commences or ends will be prorated. You agree to pay $14,753.00 (based
on $4.81 square foot estimated amount for Building One Operating Costs only) per
month as an estimated amount for Operating Costs. Landlord may, at any time,
deliver to you its estimate (or revised estimate) of such additional amounts
payable under this Section for each calendar year. On or before the first day of
the next month and on or before the first day of each month thereafter, you will
pay to Landlord as additional rent such amount as Landlord reasonably determines
to be necessary to bring and keep you current. As soon as practicable after the
close of each calendar year, Landlord will deliver to you a statement showing
the total amount payable by you under this Article. If such statement shows an
amount due from you that is less than the estimated payments previously paid by
you, it will be accompanied by a refund of the excess to you or at Landlord’s
option the excess will be credited against the next monthly installment of Rent.
If such statement shows an amount due from you that is more than the estimated
payments paid by you, you must pay the deficiency to Landlord, as additional
rent, which payment will be due within thirty days after the date of Landlord’s
statement to you. You or your representatives have the right after seven days
prior written notice to Landlord to examine Landlord’s books and records of
Operating Costs during normal business hours within thirty days following the
furnishing of the statement to you. Unless you take written exception to any
item within thirty days following the furnishing of the statement to you (which
item must be paid in any event), such statement will be considered as final and
accepted by you. The taking of exception to any item will not excuse you from
the obligation to make timely payment based upon the statement as delivered by
Landlord.

 

5.3 Sales Tax. With each installment of Rent, you will pay to Landlord all sales
taxes due thereon.

 

 

15

 

--------------------------------------------------------------------------------

 

 

5.4 Time For Payment of Rent. Each monthly installment of Rent will be due and
payable on or before the first day of the calendar month for which such Rent is
payable. Rent will be payable without demand, deduction or right of set off.

 

5.5 Place for Payment. All Rent and other payments required to be made by you to
Landlord must be payable to: Westport Business Park Associates LLP or to such
other entity at such address as Landlord may specify from time to time by
written notice delivered in accordance herewith. Notwithstanding anything herein
to the contrary, if the Building is encumbered by an assignment of leases and
rents made by Landlord and recorded in the Public Records of the County in which
the Building is located, then upon the written demand of the lender named in
such assignment of leases and rents or the successor in interest to such lender
(hereinafter the “Lender”), you agree to pay all Rent and other payments
required to be made by you hereunder to such Lender and Landlord agrees that you
will be credited by Landlord for any payments so made.

 

5.6 Accord and Satisfaction. Payment by you or receipt by Landlord of a lesser
amount than the Rent herein stipulated or any other rent required to be paid by
you hereunder may be, at Landlord’s sole option, deemed to be on account of the
earliest due stipulated Rents or other rent, or deemed to be on account of Rent
or other rent owing for the current period only, notwithstanding any
instructions by or on your behalf to the contrary, which instructions will be
null and void, and no endorsement or statement on any check or any letter
accompanying any check payment as Rent or other rent will be deemed an accord
and satisfaction, and Landlord will accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or other rent
or pursue any other remedy in this Lease against you.

 

5.7 Prohibition Against Percentage Rents Based on Net Receipts. The provisions
of this Section are required to be inserted in this Lease pursuant to an
Assignment of Leases and Rents entered into by Landlord in favor of the Superior
Mortgagee recorded in the Public Records of the county where the Building is
situated. Your obligation to pay Rent and any additional rent under this Lease
is not based in any way on the income or profits derived from the Premises. If a
Succession (as defined in Section 18.3) occurs, and if the Superior Mortgagee is
advised by its counsel that all or a portion of the Rent or additional rent
payable under this Lease is or may be deemed to be unrelated business income
within the meaning of the Internal Revenue Code of 1986, as amended from time to
time, as in effect at that time (the “Code”), or within the meaning of U.S.
Treasury Regulations promulgated under the Code, the Superior Mortgagee may
elect to amend unilaterally the calculation of the Rent or additional rent, and
you agree to execute such amendment, so that none of the Rent or additional rent
payable to the Superior Mortgagee under the Lease will constitute unrelated
business income provided that such amendment may not increase your payment
obligations or other liability under the Lease or reduce Landlord’s obligations
under this Lease.

 

 

16

 

--------------------------------------------------------------------------------

 

 

ARTICLE VI

SECURITY DEPOSIT

 

You agree to deposit the Security Deposit no later than the Commencement Date.
Upon the occurrence of any Event of Default by you, Landlord may, from time to
time, without prejudice to any other remedy, use the Security Deposit to the
extent necessary to make good any arrears of Rent or other payments due Landlord
hereunder, and any other damage, injury, expense or liability caused by your
default, and you will pay to Landlord on demand the amount so applied in order
to restore the Security Deposit to its original amount. Although the Security
Deposit is the property of Landlord, any remaining balance of the Security
Deposit will be returned to you by Landlord at such time after termination of
this Lease when Landlord has determined that all your obligations under this
Lease have been fulfilled.

 

At the time the Security Deposit is due, you will have the right to instead
tender to Landlord a Letter of Credit in amount equal to the Security Deposit
(or such smaller amount which, when added to the cash Security Deposit portion,
equals the entire required Security deposit amount) and in such event,
references in this Lease to the Security Deposit will include the Letter of
Credit and following a draw by Landlord you must pay to the issuer on demand by
Landlord any amounts necessary to restore the Letter of Credit to its original
amount. Subject to you giving Landlord at least sixty days advance written
notice and provided that no uncured Event of Default then exists and if you had
previously paid to Landlord the Security Deposit, you will have the right to
substitute a Letter of Credit in amount equal to the Security Deposit and upon
Landlord’s acceptance of the Letter of Credit, Landlord will thereafter promptly
refund the Security Deposit to you. In such event, references in this Lease to
the Security Deposit will mean the Letter of Credit and following a draw you
must pay to the issuer on demand by Landlord any amounts necessary to restore
the Letter of Credit to its original amount. If at anytime the issuer of the
Letter of Credit is declared insolvent by the FDIC or any successor in interest
to the FDIC or if the issuer is placed in receivorship or files for bankruptcy
protection or closes for any reason, you must immediately deliver to Landlord a
replacement Letter of Credit from a financial institution reasonably acceptable
to Landlord.

 

Landlord is currently holding a cash security deposit under the Prior Lease (the
lease that was assigned from Childnet, Inc.) in the amount of $36,042.00 which
will be transferred to this Lease as of the Commencement Date and applied to the
Security Deposit. The balance of the Security Deposit in excess of the foregoing
will be paid by you to Landlord with your signing of this Lease.

 

Landlord is currently holding a Letter of Credit under the Prior Lease (the
January 31, 2006 lease) in the amount of $25,000.00 (the “Existing L/C”).
Immediately following the Commencement Date, Landlord will return the Existing
L/C to you for surrender to the issuer and the Existing L/C will no longer serve
as security for your obligations under this Lease.

 

 

17

 

--------------------------------------------------------------------------------

 

 

ARTICLE VII

USE OF THE PREMISES

 

7.1 Permitted Use. The Premises may be used for the sole purpose of the
Permitted Use and for no other use or purpose. The Premises may never be used by
you, in whole or in part, for a Prohibited Use. You will at your own cost and
expense obtain any and all licenses and permits necessary for the operation of
your business from the Premises. Automobiles and other vehicles may only be
parked in the parking spaces serving the Building. The overnight parking of
automobiles, trucks or other vehicles is prohibited. Your trucks and trucks
visiting the Premises may only park in the dock areas adjacent to the Premises.
The outside storage of property is prohibited. Trash and garbage must be placed
in a dumpster in an area specifically designated by Landlord. If the dumpster is
a dumpster used by more than one tenant, then your use of the dumpster will be
limited to normal trash from your office and any raw material or other product
disposals must be in a roll away dumpster contracted for and paid for by you.
You agree that you will, at your own cost and expense keep your employees,
agents, customers, invitees, and/or licensees from parking anywhere within the
Development other than in those striped parking spaces serving the Building. You
agree that no washing of any vehicles or other property will take place in the
Common Areas. You may not permit any objectionable or unpleasant odors, smoke,
dust, gas, noise or vibrations to emanate from the Premises, nor take any other
action which would constitute a nuisance or would disturb or endanger any other
tenants of the Building or unreasonably interfere with any tenant’s use of their
respective premises or permit any use which would adversely affect the
reputation of the Development. If you employ laborers or others who perform
their services outside of the Premises, then you will arrange to pay your
payrolls in a manner not to disturb other tenants of the Development or you must
arrange an alternative site outside the Premises for disbursing payroll.

 

7.2 Tenant’s Due Diligence As To Permitted Use . Landlord makes no (and does
hereby expressly disclaim any) covenant, representation or warranty as to the
Permitted Use (including any special equipment or machinery needs you might
have) being allowed by or being in compliance with any applicable laws, rules,
ordinances or restrictive covenants now or hereafter affecting the Premises, and
any zoning letters, copies of zoning ordinances or other information from any
governmental agency or other third party provided to you by Landlord or any of
Landlord’s agents or employees will be for informational purposes only, you
hereby expressly acknowledging and agreeing that you will conduct and rely
solely on your own due diligence and investigation conducted by you prior to
entering in to this Lease with respect to the compliance of the Permitted Use
with all such applicable laws, rules, ordinances and restrictive covenants and
not on any such information provided by Landlord or any of its agents or
employees. (See Section 24.5 of this Lease regarding Landlord’s obligation to
cooperate with respect to any request you make to the City for a zoning change
to permit a cadaver laboratory).

 

 

18

 

--------------------------------------------------------------------------------

 

 

7.3 Compliance With Laws. You covenant to comply with any and all laws,
statutes, ordinances and regulations, federal, state, county or municipal, now
or hereinafter in force applicable to your use or occupancy of the Premises or
to the making of repairs thereto required to be made by you pursuant to the
terms of this Lease, or of changes, alterations or improvements therein,
ordinary or extraordinary, structural or otherwise, seen or unforeseen. You also
covenant to comply with any and all regulations and rules applicable to the
Premises issued from time to time by those insurance companies writing policies
covering the Premises. You will pay all costs, expenses, claims, fines,
penalties and damages that directly result from your failure to comply with this
Section, and in any event, you agree to indemnify the Landlord from all
liability with reference to the same. Landlord and you will each promptly give
notice to the other in writing of any notice of violation received by you or
Landlord, respectively.

 

7.4 Tenant’s Repair and Maintenance Obligations. (a) You will, at your own cost
and expense, keep and maintain all parts of the Premises in a good, clean, safe
and sanitary condition, promptly making all necessary repairs and replacement,
whether ordinary or extraordinary, with materials and workmanship of the same
character, kind and quality as the original, including but not limited to,
windows, glass and plate glass (other than damage to plate glass caused by a
windstorm and other than damage caused by a Landlord Party), doors, any special
office entries, interior walls and finish work, floors and floor coverings,
heating and air conditioning systems (subject to Section 24.4 of this Lease),
electrical systems and fixtures, sprinkler systems, life safety systems and
equipment, water heaters, dock board, truck doors, dock bumpers, and plumbing
work and fixtures. As part of your obligation hereunder, you will keep the whole
of the Premises in a clean and sanitary condition including any dumpster areas,
dumpsters and roll away dumpsters. You will as far as possible keep all parts of
the Premises from deteriorating, ordinary wear and tear excepted, and from
falling temporarily out of repair, and upon termination of this Lease in any
way, you will yield up the Premises to Landlord in its Exit Condition. Other
than as set forth in an approved Renovation Plan, you may not damage any
dividing wall or disturb the integrity and supports provided by any demising
wall and will, at your sole cost and expense, properly repair any damage or
injury to any demising wall caused by you or your employees, agents or invitees,
or, at Landlord’s option where such damage requires access to an adjacent
premises, such damage may be repaired by Landlord and you will pay as additional
rent the cost of such repair. You will, at your own cost and expense, as
additional rent, pay for the repair of any damage to the Premises, the Building,
or the Development resulting from and/or caused in whole or in part by your
negligence or misconduct, or the negligence or misconduct of your agents,
servants, employees, patrons, customers, or any other person entering upon the
Development as a result of your business activities or caused by your default
hereunder.

 

(b) At your cost and expense, you agree to enter into a regularly scheduled
preventive maintenance/service contract with a maintenance contractor reasonably
approved by Landlord, for servicing all heating and air conditioning systems and
equipment servicing the Premises and an executed copy of such contract will be
delivered to Landlord. This service contract must include all services suggested
by the equipment manufacturer within the operations/maintenance manual and must
become effective within thirty days immediately following the date you take
possession of the Premises. (See Section 24.4 of this Lease for Landlord’s
obligation to put the Building Two HVAC units in working order).

 

 

19

 

--------------------------------------------------------------------------------

 

 

7.5 Utilities. You agree to pay for all gas, heat, light, power, telephone, and
other utilities and services (including trash removal) used on or from the
Premises, together with any taxes, penalties and surcharges or the like
pertaining thereto and any maintenance charges for utilities and any utility
hookup fees. Landlord will in no event be liable for any interruption or failure
of utility services on or to the Premises, provided, however, if the
interruption or failure of utility service was caused solely by the negligent or
intentional wrongful acts of a Landlord Party and if Landlord then fails to
diligently attempt to restore the utility service, then you will be entitled to
an abatement of Rent for each day after the third business day of such
interruption or failure until such time as Landlord commences to diligently
attempt to restore the utility service.

 

7.6 End of the Term. You covenant that on the last day of the term, you will
peaceably and quietly leave and surrender the Premises in its Exit Condition and
that all payments required to be made by you in payment of utilities pursuant to
Section 7.5 will have been paid or provision for payment having been made. If
you had any permit issued for alterations or improvements, whether consented to
or not by Landlord, then you covenant that as of the last day of the term, such
permits will be closed. You will give written notice to Landlord at least thirty
days prior to vacating the Premises and you will arrange to meet with Landlord
for a joint inspection of the Premises prior to vacating. If you fail to arrange
such joint inspection, Landlord’s inspection at or after you vacate the Premises
will be conclusively deemed correct for purposes of determining your
responsibility for repairs and restoration.

 

ARTICLE VIII

LANDLORD’S OBLIGATIONS

 

8.1 Repairs and Maintenance. Landlord will maintain the following in a clean and
sanitary condition, reasonable wear and tear and any casualty covered by the
provisions of Article XII of this Lease excepted, promptly (after actual notice)
making all necessary repairs and replacements: the Building’s roof, roof deck
including joists, downspouts, gutters and other portions of the roof drainage
system, foundation, exterior walls and the Common Areas. Landlord’s obligation
to maintain the Common Areas includes the regular mowing of any grass, trimming,
weed removal and general landscape maintenance, exterior lighting, exterior
signs and common sewage plumbing and the maintenance of all paved areas
including driveways, parking lots and alleys. You will promptly after obtaining
actual knowledge, give Landlord written notice of any defect or need for repairs
to the Premises, Building or to the Common Areas, and after receipt of which
Landlord will have a reasonable opportunity to repair the same or cure such
defect. Landlord’s liability with respect to any defects, repairs, or
maintenance or the curing of such defect for which Landlord is responsible under
the provisions of this Lease will be limited to the cost of such repairs or
maintenance or the curing of such defect. Except as qualified by Paragraph
7.4(a) of this Lease, the term “walls” as used herein will not include windows,
glass or plate glass, doors, special store front or office entry. Landlord will,
at Landlord’s cost and expense, pay for the repair of any damage to the Premises
resulting from and/or caused by the negligence or misconduct of a Landlord
Party.

 

 

20

 

--------------------------------------------------------------------------------

 

 

8.2 Covenant of Quiet Enjoyment. Landlord covenants that it now has good title
to the Premises, free and clear of all liens and encumbrances, excepting only
the lien for current taxes not yet due, mortgages now or hereafter of record,
zoning ordinances and other building and fire ordinances and governmental
regulations relating to the use of such property, and easements, restrictions
and other conditions of record. Landlord represents and warrants that it has
full authority and right to enter into this Lease and that for so long as an
Event of Default does not exist, you will peaceably and quietly have, hold and
enjoy the Premises for the term hereof without hindrance or molestation from
Landlord, subject to the terms and provisions of this Lease. Landlord agrees to
make reasonable efforts to protect you from interference or disturbance by other
tenants or third persons; however, as long as Landlord has used such reasonable
efforts, Landlord will not be liable for any such interference or disturbance,
nor will you be released from any of the obligations of this Lease because of
such interference or disturbance.

 

8.3 Payment of Taxes. Subject to your obligation to timely pay Rent, Landlord
covenants and agrees that Landlord will pay the Taxes when due.

 

ARTICLE IX

ALTERATIONS AND SIGNAGE

 

9.1 Alterations. You agree that you will not make any alterations, additions or
improvements to the Premises (including, without limitation, the roof and
exterior or dividing wall penetrations except ass approved) without the prior
written consent of Landlord, which consent will not be unreasonably withheld or
delayed. If Landlord consents to any alterations, additions or improvements
proposed by you, you will construct the same in accordance with all governmental
laws, ordinances, rules and regulations and all requirements of any applicable
insurance policies and only in accordance with plans and specifications approved
by Landlord. You may, without the consent of Landlord, but at your own cost and
expense and in good workmanlike manner erect such shelves, bins, machinery and
other trade fixtures as you may deem advisable, without altering the basic
character of the Building and without overloading the floor or damaging the
Building, and in each case after complying with all applicable governmental
laws, ordinances, regulations and other requirements, provided, however, the
installation of a boiler, crane or heavy machinery (even if a room for such item
is designated in the Construction Drawings, which designation will not be deemed
to be consent) will require separate Landlord consent as though it were an
addition to the Premises . All shelves, bins, machinery and trade fixtures
installed by you may be removed by you prior to the termination of this Lease if
you so elect, and will be removed by the date of termination of this Lease or
upon earlier vacating of the Premises if required by Landlord and upon any such
removal you agree to repair any damage to the Premises caused by such removal.
All such removals and restoration will be accomplished in a good and workmanlike
manner so as not to damage the primary structure or structural quality of the
Building. The parties agree and acknowledge that you intend to submit to
Landlord for review and written approval construction documents including
detailed plans and specifications for intended improvements to the Building to
be paid for by you (the “Renovation Plan”) (See Section 24.1 of this Lease for
required Tenant’s Work). Landlord will timely review the Renovation Plan and
will not unreasonably withhold delay or condition Landlord’s consent to the
Renovation Plan. If Landlord fails to respond to a request for approval for the
Renovation Plan within sixty days of confirmed receipt, then Landlord will be
deemed to have approved the Renovation Plan.

 

 

21

 

--------------------------------------------------------------------------------

 

 

9.2 Accounting for Cost of Alterations. As soon as is practical promptly
following the completion of any improvements made to the Premises by you, you
will submit to Landlord an itemized statement setting forth the cost of such
improvements. Within thirty days of the request of Landlord from time to time
made but not more than once in any one calendar year (unless such additional
request results from a change in Landlord’s insurance carrier), you will provide
Landlord with a written appraisal of the then current replacement value of the
improvements to the Premises made by you. Your failure to submit such written
appraisal will not be an Event of Default, and instead, Landlord has the right
to estimate the current replacement value of such improvements and any such
estimate provided to Landlord’s insurance carrier will be binding upon you to
the extent such improvements are covered under insurance required to be
maintained by Landlord.

 

9.3 Signs and Window Treatment. You agree that you will not install any signs
upon the Building, provided, however, that you will be permitted, at your cost
and expense, to install one exterior identification sign on each of Building One
and Building Two in a place reasonably acceptable to Landlord provided that such
sign conforms with signage criteria that Landlord has promulgated or is
currently in the process of promulgating for the Development. Such sign will be
removed by you upon termination of this Lease at which time you will repair any
damage to the Premises caused by such removal. Landlord may from time to time
require you to change your identification sign to conform to a revised standard
for the Building, provided Landlord pays the cost of removing and replacing such
sign. Any sign installed by you will be maintained by you and kept in good
condition and repair.

 

ARTICLE X

LANDLORD ACCESS TO PREMISES

 

Landlord and Landlord’s agents have the right to enter the Premises at any time,
in the case of an emergency, and otherwise and subject to your reasonable
policies concerning visitors and the disclosure of confidential information, at
reasonable times upon reasonable notice for the purpose of showing the same to
prospective purchasers, lenders, insurance adjustors or tenants, and making such
alterations, repairs, improvements or additions to the Premises or to the
Building (including other tenant spaces), as Landlord may reasonably deem
advisable or necessary.

 

 

22

 

--------------------------------------------------------------------------------

 

 

ARTICLE XI

ASSIGNMENT AND SUBLETTING

 

11.1 Requirement of Landlord Consent. Except as otherwise expressly provided for
herein, you do not have the right to assign, sublet, transfer or encumber this
Lease, or any interest therein, without the prior written consent of Landlord,
which consent will not be unreasonably withheld or delayed. Any attempted
assignment, subletting, transfer or encumbrance by you in violation of the terms
and covenants of this Section or this Lease will be void. If Landlord consents
to an assignment or subletting, as a condition thereto which the parties agree
is reasonable, you will pay to Landlord one-half of any Transfer Premium. Any
assignment, subletting or other transfer of your interest in this Lease must be
for an amount equal to the then fair market value of such interest. These
covenants run with the land and will bind you and your successors and assigns.
No assignment, subletting or other transfer, whether consented to by Landlord or
not, will relieve you of your liability and obligations hereunder. Upon the
occurrence of an Event of Default, if the Premises or any part thereof are then
assigned or sublet, Landlord, in addition to any other remedies herein provided,
may at Landlord’s option collect directly from such assignee or subtenant all
rents becoming due to you under such assignment or sublease and apply such rent
against any sums due to Landlord for you hereunder, and no such collection will
be construed to constitute a novation or a release of you from the further
performance of your obligations hereunder. Any assignee, sublessee or transferee
of your interest in this Lease (all such assignees, sublessees and transferees
being hereinafter referred to as “successors”), by assuming your obligations
hereunder will assume liability to Landlord for all amounts paid to persons
other than Landlord by such successors in contravention of the immediately
preceding sentence.

 

11.2 Effect of Unconsented to Assignment or Subletting. An assignment or
subletting of your interest in this Lease without Landlord’s specific written
prior consent (where Landlord’s consent is required pursuant to the terms of
this Lease) will be an Event of Default curable after a ten day notice period
and in addition to all rights and remedies available to Landlord under this
Lease, and if Landlord does not elect to terminate the Lease, Landlord will have
the right to increase the monthly base rent to the Holdover Rent amount as if
you were holding over during any period of time such unconsented to assignee or
subtenant is in possession of any or all of the Premises.

 

11.3 Sub-Lease Termination: Merger. Unless specifically stated otherwise in
writing by Landlord, the voluntary or other surrender of this Lease by you, the
mutual termination or cancellation hereof, or a termination hereof by Landlord
for an uncured Event of Default by you, will automatically terminate any
sublease or lesser estate in the Premises, provided, however, Landlord will, in
the event of any such surrender, termination or cancellation, have the option to
continue any one or all of any existing subtenancies. Landlord’s failure within
10 days following any such event to make a written election to the contrary by
written notice to the holder of any such lesser interest, will constitute
Landlord’s election to have such event constitute the termination of such
interest.

 

11.4 Third Party Payments. You acknowledge that Landlord may not fully
scrutinize and examine each Rent or other payment to see that the check
submitted in payment is your check and not a third party check. Accordingly, if
a third party check is tendered for payment of Rent or any other payment due
under this Lease from you, and if such payment is accepted by Landlord, such
acceptance will not confer any rights upon the third party payor or entitle the
third party payor to make a claim as an assignee or subtenant of yours nor will
such acceptance entitle the third party payor to occupy the Premises or create a
landlord/tenant relationship between the third party payor and Landlord.

 

 

23

 

--------------------------------------------------------------------------------

 

 

11.5 Assignment to an Affiliate. Notwithstanding anything in Section 11.1 of
this Lease to the contrary, you will have the right to assign (without
requirement of Landlord consent and without being required to pay a Transfer
Premium) your leasehold interest in the Premises to an Affiliate without
Landlord’s consent provided that you: (i) give Landlord advance written notice
of the assignment; (ii) give Landlord, in advance, proof that the Affiliate has
all insurance in place required to be maintained under this Lease including
naming Landlord as an additional insured; (iii) give Landlord, in advance, a
fully executed assignment and assumption of lease document reasonably acceptable
to Landlord including an acknowledgment that such assignment does not release
you from liability; and (iv) pay Landlord, in advance, a non refundable
administrative charge payment of $750.00 to reimburse Landlord for the
administrative and legal costs Landlord can reasonably be expected to incur
regarding such assignment.

 

11.6 Subletting to an Affiliate. Notwithstanding anything in Section 11.1 of
this Lease to the contrary, you will have the right to sublet all or a portion
of the Premises to an Affiliate without Landlord’s consent provided that you (i)
give Landlord advance written notice of the subletting; (ii) give Landlord, in
advance, proof that the Affiliate has all insurance in place required to be
maintained under this Lease including naming Landlord as an additional insured;
(iii) give Landlord, in advance, a fully executed sublease reasonably acceptable
to Landlord; and (iv) pay Landlord, in advance, a non refundable administrative
charge payment of $750.00 to reimburse Landlord for the administrative and legal
costs Landlord can reasonably be expected to incur regarding such subletting.

 

ARTICLE XII

INSURANCE

 

During the term of this Lease, Landlord and you will carry and maintain the
following types of insurance and in the amounts specified in this Article, all
as follows:

 

12.1 Fire and Casualty Damage. Landlord agrees to maintain insurance covering
the Development in an amount not less than full insurable value (subject to any
applicable deductible) insuring against loss or damage by fire and other hazards
included within the term “special causes of loss”, “all risk” or “extended
coverage” and against such other hazards as Landlord may deem advisable or which
a Superior Mortgagee requires. Such insurance will not, however, insure your
personal property. Subject to the provisions of subparagraph 13.1(c) below, such
insurance will be for the sole benefit of Landlord and under its sole control.

 

12.2 Personal Property. You will procure and maintain throughout the term of
this Lease a policy or policies of insurance, at your sole cost and expense,
insuring all personal property situated within the Premises against loss or
damage by fire and other hazards included within the term “special causes of
loss”, “all risk” or “extended coverage” and against such other hazards as
Landlord may reasonably require in the full insurable value.

 

 

24

 

--------------------------------------------------------------------------------

 

 

12.3 Tenant’s Liability Insurance. You will procure and maintain throughout the
term of the Lease a policy or policies of insurance, at your sole cost and
expense, insuring both Landlord and you (and, if requested by Landlord, insuring
the Superior Mortgagee) against all claims, demands or actions arising out of or
in connection with: (i) the Premises; (ii) the condition of the Premises; (iii)
your operations in and maintenance and use of the Premises; and (iv) your
liability assumed under this Lease, the limits of such policy or policies to be
in the amount of not less than $2,000,000 per occurrence in respect to injury to
persons (including death), and in the amount of not less than $250,000 per
occurrence in respect to property damage or destruction, including loss of use
thereof. If Landlord has also obtained comprehensive liability insurance, then
the insurance required to be maintained by you pursuant to this Section will be
primary and non contributing with respect to any policies carried by Landlord
and any coverage carried by Landlord will be excess insurance.

 

12.4 Workers’ Compensation and Employer Liability Insurance. You will procure
and maintain throughout the term of the Lease a policy or policies of insurance,
at your sole cost and expense, all workers’ compensation coverage as required by
law and employer’s liability insurance.

 

12.5 Proof of Insurance. Insurance required to be procured and maintained by you
pursuant to this Article will be procured by you from responsible insurance
companies reasonably satisfactory to Landlord. Certificate(s) of insurance
reasonably acceptable to Landlord evidencing your compliance with the provisions
of Sections 12.2, 12.3 and 12.4 will be delivered to Landlord prior to the
Commencement Date. Not less than fifteen days prior to the expiration date of
any such policies, updated certificate(s) of insurance will be delivered to
Landlord. Such policies will further provide that not less than thirty days
written notice will be given to Landlord before such policy may be canceled or
changed to reduce insurance provided thereby.

 

12.6 Waiver of Claims. To the maximum extent permitted by law, Landlord and you
each hereby waives any claim against the other which is insurable under the
property insurance required to be carried under Sections 12.1 and 12.2 of this
Lease, irrespective of whether Landlord or you actually maintains such
insurance. Notwithstanding the preceding, if the damage or destruction to the
Building was caused by your negligence, then you agree, upon demand, to
reimburse Landlord for the deductible expended by Landlord under Landlord’s
policy of insurance (but not in excess of $20,000) to repair or rebuild the
Building or part thereof after such damage or destruction. You and the Landlord
each agree to request the insurance carriers to include in the policies of
property insurance required to be carried under Sections 12.1 and 12.2 of this
Lease, a waiver of subrogation provision consistent with the foregoing waiver of
claims.

 

 

25

 

--------------------------------------------------------------------------------

 

 

ARTICLE XIII

CASUALTY AND CONDEMNATION

 

13.1 Damage or Destruction. (a) If the Building should be totally destroyed by
fire, tornado or other casualty, or if the Building should be so damaged thereby
that rebuilding or repairs cannot in Landlord’s reasonable estimation be
completed within the Restoration Period, this Lease will terminate and the Rent
will abate during the unexpired portion of this Lease, effective upon the date
of the occurrence of such damage.

 

(b) If the Building should be damaged by any peril covered by insurance to be
provided by Landlord under Section 12.1 of this Lease, but only to such extent
that rebuilding or repairs can in Landlord’s estimation be completed within the
Restoration Period, this Lease will not terminate, and Landlord will at its sole
cost and expense thereupon proceed with reasonable diligence to rebuild and
repair the Building to substantially the condition in which it existed prior to
such damage (including damage to plat glass caused by windstorm) , except that
Landlord will not be required to rebuild, repair or replace any part of the
partitions, fixtures, additions and other improvements which may have been
placed in, on or about the Premises by you except that Landlord may elect not to
rebuild if such damage occurs during the last year of the term of the Lease
exclusive of any option which is unexercised at the time of such damage. If the
Premises are untenantable in whole or in part following such damage, the Rent
payable hereunder during the period in which they are untenantable will be
reduced to such extent as may be fair and reasonable under all of the
circumstances. If Landlord should fail to complete the repairs and rebuilding
within the Restoration Period, you may, at your option, terminate this Lease by
delivering written notice of termination to Landlord as your exclusive remedy,
whereupon all rights and or obligations hereunder will cease and terminate.
Should construction be delayed because of a Force Majeure Event, the Restoration
Period will be extended for the time Landlord is so delayed.

 

(c) Notwithstanding anything herein to the contrary, if a Superior Mortgagee
requires that the insurance proceeds be applied to the indebtedness secured by a
mortgage encumbering the Building, then Landlord will have the right to
terminate this Lease by delivering written notice of termination to you within
fifteen days after such requirement is made by the Superior Mortgagee, whereupon
all rights and obligations hereunder will cease and terminate.

 

13.2 Condemnation. If the whole or any substantial part of the Premises or
Building should be taken for any public or quasi-public use under governmental
law, ordinance or regulation, or by right of eminent domain, or by private
purchase in lieu thereof, this Lease will terminate effective when the legal
taking or private purchase in lieu thereof occurs. If less than the whole or
less than a substantial part of the Premises or Building is thus taken or sold,
Landlord may nonetheless terminate this Lease by giving written notice to you in
which event this Lease will terminate effective when the legal taking or private
purchase in lieu thereof occurs. If this Lease is not terminated upon such
taking or private sale in lieu thereof, the Rent payable hereunder during the
unexpired portion of this Lease will be reduced to such extent as may be fair
and reasonable under all of the circumstances and Landlord will undertake to
restore the Premises to a condition suitable for your use, as near to the
condition thereof immediately prior to such taking as is reasonably feasible
under all the circumstances. All amounts awarded from the legal taking or
private purchase in lieu thereof will belong to Landlord and you will not be
entitled to and you expressly waive any claim to any of such proceeds, provided,
however, you will be entitled to pursue a separate claim for your trade fixtures
paid for by you and for relocation expenses.

 

 

26

 

--------------------------------------------------------------------------------

 

 

ARTICLE XIV

LANDLORD’S LIABILITY

 

14.1 Liability and Indemnification. (a) If the waiver of claims provisions of
Section 12.6 of this Lease are not applicable, Landlord will nonetheless not be
liable to you for any damage to your property on or about the Premises unless
caused by or resulting from the gross negligence or intentional wrongful act of
Landlord or its agents, servants or employees in the operation or maintenance of
the Premises or the Development, subject to the doctrine of comparative
negligence in the event of contributory negligence on your part or on the part
of your agents, employees or servants. In no case will a Superior Mortgagee be
liable to you for injury, damage or loss caused by Landlord, regardless of the
cause. In those cases specified above where Landlord is liable to you for damage
to your property, Landlord’s liability is limited to the replacement value of
the property damaged. In no case will Landlord be liable to you for incidental
or consequential damages or for lost profits.

 

(b) You agree to indemnify Landlord and hold Landlord harmless from and against
all claims, actions, damages, liability, and expenses which may arise in
connection with bodily injury or loss of life to persons while at the Premises
if the injury or loss of life was occasioned totally or in part by any negligent
or wrongful intentional act by you or by your agents, contractors, servants or
employees. Your indemnification obligation under this paragraph will not,
however, apply to the extent the injury or loss of life was due to the negligent
or wrongful intentional act of Landlord.

 

(c) You agree to indemnify Landlord and hold Landlord harmless from and against
all claims, actions, damages, liability, and expenses which may arise in
connection with damage to the property of third persons if the property is
damaged while at the Premises and if the damage was occasioned totally or in
part by any negligent or wrongful intentional act by you or by your agents,
contractors, servants or employees. Your indemnification obligation under this
paragraph will not, however, apply to the extent the damage to third persons
property was due to the negligent or wrongful intentional act of Landlord.

 

(d) Subject to the limitations set forth herein, Landlord agrees to indemnify
you and hold you harmless from and against all claims, actions, damages,
liability, and expenses which may arise in connection with bodily injury or loss
of life to persons to the extent the injury or loss of life was occasioned by
the negligent or wrongful intentional act by a Landlord Party. Landlord’s
indemnification obligation pursuant to this paragraph (i) will not apply to the
extent the injury or loss of life was due to your negligent or wrongful
intentional act (including the negligent or wrongful intentional act of your
agents, contractors, or employees), (ii) will not mean that Landlord will be
required to defend you if your defense is available under your comprehensive
general liability insurance policy or any other insurance maintained by you, and
(iii) will be limited in amount to the deductible under your policies of
insurance if your comprehensive general liability insurance or other policy of
insurance hereunder would provide coverage and indemnity to you.

 

 

27

 

--------------------------------------------------------------------------------

 

 

14.2 Tenant Remedies (Includes Limited Self Help Remedy). In the event of a
Landlord Default, your exclusive remedy will be an action for damages or for
specific performance or other injunctive relief if specific performance or
injunctive relief is a commercially reasonable remedy given the circumstances.
Notwithstanding the preceding, if the Landlord Default results from Landlord’s
failure to comply with Landlord’s maintenance and repair obligations under
Section 8.1 of this Lease, then upon advance written notice received from you,
you may perform such obligations yourself whereupon Landlord will be required to
reimburse to you, within ten days of Landlord’s receipt of written demand, for
your actual cost to perform the obligation and Landlord’s failure to timely make
the reimbursement payment will be a Landlord Default. Nothing contained in the
preceding sentence or elsewhere in this Lease will be construed to grant to you
a set off right.

 

14.3 Limitation on Liability. If Landlord fails to perform any covenant, term or
condition of this Lease upon Landlord’s part to be performed, and if as a
consequence of such default you recover a money judgment against Landlord, such
judgment may be satisfied only out of the proceeds of sale received upon
execution of such judgment and levied thereon against the right, title and
interest of Landlord in the Building and out of the rents or other income from
the Building receivable by Landlord, or out of the consideration received by
Landlord from the sale or other disposition of all or any part of Landlord’s
right, title and interest in the Building including insurance and condemnation
proceeds, subject, nevertheless, to the rights of a Superior Mortgagee, and
neither Landlord nor any of the stockholders, partners or members comprising the
entity which is Landlord herein will be liable for any deficiency.

 

ARTICLE XV

TENANT DEFAULT

 

Upon the occurrence of an Event of Default and in addition to all rights or
remedies afforded to Landlord elsewhere in this Lease or at law or in equity,
Landlord will have the following rights and remedies:

 

15.1 Retake Possession of the Premises and or Termination. Upon the occurrence
of an Event of Default, Landlord will have the immediate right to reenter the
Premises, either by summary proceedings or without summary proceedings if such
reentry can be done peaceably, and to disposses you and all other occupants from
the Premises and remove and dispose of all property situated within the
Premises, or at Landlord’s election, to store such property in a public
warehouse or elsewhere at your cost and for your account, all without any
service of notice of intention to reenter and with or without resort to legal
process (which requirement of legal process is hereby waived by you as long as
such reentry can be done peaceably) and without Landlord being deemed guilty of
trespass or becoming liable for any loss or damage which may be occasioned
thereby. Upon the occurrence of any such Event of Default, Landlord will also
have the right, at its option, in addition to and not in limitation of any other
right or remedy available under this Lease or at law or in equity, to terminate
this Lease by giving you notice of cancellation and upon the mailing of such
notice, this Lease and the Term will end and expire as fully and completely as
if the date of said notice were the date herein definitely fixed for the end and
expiration of this Lease and the Term and thereupon, unless Landlord has
previously elected to reenter the Premises, Landlord will have the immediate
right of reentry in the manner aforesaid, and you and all other occupants will
quit and surrender the Premises to Landlord but you will remain liable to
Landlord as set forth herein. No reentry or taking possession of the Premises or
acceptance of keys to the Premises voluntarily given by you following an Event
of Default, will be construed as an election on the part of Landlord to
terminate this Lease unless written notice of such intention be given by
Landlord to you or unless the termination thereof results as a matter of law or
be decreed by a court of competent jurisdiction. Notwithstanding any retaking of
possession for your account or reletting for your account, Landlord may at any
time thereafter elect to terminate this Lease.

 

 

28

 

--------------------------------------------------------------------------------

 

 

15.2 Reletting of the Premises. If by reason of the occurrence of an Event of
Default, the Term ends before the date originally fixed herein, or if by reason
of an Event of Default Landlord retook possession of the Premises without an
early termination of the Lease and the Term, or if you are ejected,
dispossessed, or removed from the Premises by summary proceedings or in any
other manner as a result of an Event of Default, Landlord at any time thereafter
may relet all or a part of the Premises, either in the name of Landlord or as
agent for you, for a term or terms which, at Landlord’s option may be less than
or exceed the period of the remainder of the Term or which otherwise would have
constituted the balance of the Term had such Term not been sooner terminated and
grant concessions and free Rent. Landlord will in no event be liable in any way
for Landlord’s failure to relet the Premises or to collect any rent receivable
from such reletting. Landlord is hereby authorized and empowered to make such
repairs, alterations, subdivisions or other preparations for the reletting of
the Premises as Landlord deems fit, advisable and necessary, without in any way
releasing you from any liability hereunder. Landlord will receive the rents from
such reletting and apply the same, first, to the payment of any monetary
obligation due under this Lease other than Rent, second to the payment of any
expenses as Landlord may have incurred in connection with reentering, ejecting
removing, dispossessing, reletting, altering, repairing, subdividing or
otherwise preparing the Premises for reletting, including reasonable brokerage
and reasonable attorney fees, and the residue, if any, Landlord will apply to
your fulfillment of the terms, conditions and covenants hereunder and you waive
any right to the surplus, if any. The residue, if any, is herein referred to as
the “net rents received by Landlord from reletting”.

 

15.3 Damages for Rent. In addition to any damages for unpaid Rent and any
additional rent that accrues up until the time that Landlord regains possession
of the Premises, you will be liable for and will pay to Landlord as damages any
deficiency between the Rent reserved herein and the net rents received by
Landlord from reletting, if any, for each month of the period which otherwise
would have constituted the balance of the Term. You will pay such deficiency on
an accelerated basis as provided for herein or, at Landlord’s sole option, in
monthly installments on the due date for such Rent installment as specified in
this Lease, and any suit or proceeding brought to collect the deficiency for any
month, either during the Term or after any termination thereof, will not
prejudice or preclude in any way the rights of Landlord to collect the
deficiency for any subsequent month by a similar suit or proceeding. Unless
Landlord elects to forego the acceleration of Rent, accelerated Rent will be
calculated as the present value of the Rent due for the remainder of the Term,
or, in the case of a termination, which would have been due for the remainder of
the Term had such Term not been sooner terminated as a result of the Event of
Default. For these purposes, the discount rate to be used for purposes of
calculating the present value will be the average rate established and announced
for United States Treasury Bills, with a maturity of thirteen weeks at the four
weekly auctions held immediately prior to the date that Landlord obtained
possession of the Premises. Landlord will, however, account to you for the net
rents received by Landlord from reletting on a monthly basis only if you have
paid to Landlord the damages recoverable by Landlord from you as provided for
herein and only to the extent of such payments.

 

 

29

 

--------------------------------------------------------------------------------

 

 

15.4 Landlord’s Self Help Remedy. If an Event of Default occurs and if Landlord
elects not to reenter the Premises to take possession, then notwithstanding,
Landlord will have the right to enter upon the Premises, without being liable
for prosecution or any claim for damages therefore, and do whatever you were
obligated to do under the terms of this Lease to cure the Event of Default, and
you agree to reimburse Landlord on demand for any expenses which Landlord may
incur in thus effecting compliance with your obligations under this Lease, and
you further agree that Landlord will not be liable for any damages resulting to
you from such action, whether caused by the negligence of Landlord or otherwise.

 

15.5 Late Charges/NSF Checks. If you fail to pay any installment of Rent
hereunder as when such installment is due, or if you fail to pay any additional
rent or any other payment required to be made by you to Landlord hereunder, then
to help defray the additional cost to Landlord for processing such late payment,
you agree to pay to Landlord a late charge in an amount equal to five percent of
such installment or payment. The provision for such late charge is in addition
to all of Landlord’s other rights and remedies hereunder or at law and will not
be construed as liquidated damages or as limiting Landlord’s remedies in any
manner. If your check, given to Landlord in payment, is returned by the bank for
non-payment, you agree to pay all expenses incurred by Landlord as a result
thereof. Notwithstanding, as to the first late payment only occurring during any
one calendar year, the late charge will not be assessed if payment is made
within five days of your receipt (or delivery refused) of written notice of non
payment. Late charges (or Landlord’s agreement to abate the late charge as set
forth in the immediately preceding sentence) will not be deemed consent by
Landlord to late payments, nor a waiver of Landlord’s right to insist upon
timely payments at any time, nor a waiver of any remedies to which Landlord is
entitled as a result of the late payment of Rent or any other payments required
to be made pursuant to this Lease.

 

15.6 Waiver. No waiver by Landlord of an Event of Default by you will be deemed
a waiver of any other, term, covenant or condition hereof, or of any subsequent
Event of Default by you of the same or any other term, covenant or condition
hereof. If Landlord executes this Lease and delivers a counterpart original to
you prior to your tender of any payments required hereunder including prepaid
Rent and Security Deposit, such action will not be deemed to be a waiver of the
requirement for immediate payment of the prepaid Rent and Security Deposit and
Landlord will have the right to declare an immediate Event of Default for your
failure to tender the prepaid Rent and Security Deposit if not paid within three
days of receipt of demand from Landlord (which demand may be made in the
transmittal letter or transmittal memo enclosing the executed counterpart of the
Lease).

 

 

30

 

--------------------------------------------------------------------------------

 

 

ARTICLE XVI

RIGHTS RESERVED TO LANDLORD

 

In addition to any other rights reserved to Landlord pursuant to this Lease,
Landlord reserves and may exercise the following rights without affecting your
obligations hereunder: (a) to change the name or the street address of the
Building or the Development; and (b) to install and maintain a sign or signs on
the exterior of the Building or the Development.

 

ARTICLE XVII

intentionally deleted

 

ARTICLE XVIII

ESTOPPEL STATEMENT, SUBORDINATION AND ATTORNMENT

 

18.1 Estoppel Statement. You will, without charge, at any time and from time to
time, within ten days after receipt by you of written request made by Landlord
or made by any Superior Mortgagee (or prospective Superior Mortgagee), deliver a
duly executed and acknowledged certificate or statement to the party requesting
said certificate or statement or to any other person, firm, corporation or other
entity designated by Landlord, certifying: (a) that this Lease is unmodified and
in full force and effect, or, if there has been any modification, that the same
is in full force and effect as modified, and stating any such modification; (b)
the Commencement Date and Expiration Date of this Lease; (c) that Rent is paid
currently without any offset or defense thereto; (d) the dates to which Rent has
been paid, and the amount of Rent, if any, paid in advance; (e) whether or not
there is then existing any claim of Landlord’s default hereunder and, if so,
specifying the nature thereof; and (f) any other information relating to the
status of this Lease as may be reasonably requested; provided that, in fact,
such facts are accurate and ascertainable.

 

18.2 Subordination. You are accepting this Lease subject and subordinate to any
mortgage and/or deed of trust now or at any time hereafter constituting a lien
or charge upon the Building or the Premises, without the necessity of any act or
execution of any additional instrument of subordination; provided, however, that
if the mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have your interest in this Lease superior to any such instrument, then
by notice to you from such mortgagee, trustee or holder, this Lease will be
deemed superior to such lien, whether this Lease was executed before or after
said mortgage or deed of trust. You will at any time within ten days of demand,
execute any instruments, releases or other documents which may be required by
any Superior Mortgagee for the purpose of evidencing the subjection and
subordination of this Lease to the lien of any such mortgage or for the purpose
of evidencing the superiority of this Lease to the lien of any such mortgage as
may be the case.

 

 

31

 

--------------------------------------------------------------------------------

 

 

18.3 Attornment. If a Superior Mortgagee or any other party succeeds to the
interest of Landlord under the Lease in any manner, including but not limited to
foreclosure, exercise of any power of sale, succession by deed in lieu or other
conveyance (a “Succession”), then upon written notice from the Superior
Mortgagee or other party succeeding to the interest of Landlord under the Lease
(the “New Landlord”), you will attorn to and be bound to the New Landlord upon
such Succession and will recognize the New Landlord as the landlord under the
Lease. Such attornment is effective and self-operative without the execution of
any further instrument. Upon the request of the New Landlord, you will sign and
deliver any instruments reasonably requested to evidence such attornment. You
waive the provisions of any statute or rule of law, now or hereafter in effect,
which may give or purport to give you any right or election to terminate or
otherwise adversely affect the Lease and your obligations hereunder as a result
of any such Succession. Upon any Succession, the New Landlord will not be (a)
liable for any act or omission of the Landlord under the Lease occurring prior
to the Succession, (b) subject to any offsets or defenses which you may have
against Landlord arising or occurring prior to the Succession, or (c) bound by
any rent or additional rent which you may have paid to Landlord for more than
the current month.

 

18.4 Superior Mortgagee Cure Rights. No act or failure to act on the part of
Landlord which would entitle you, under the express terms of this Lease or by
law, to be relieved of your obligations under this Lease or to terminate this
Lease, will result in a release of such obligations or a termination of this
Lease unless: (i) You have given notice by certified mail, return receipt
requested, to the Superior Mortgagee; and (ii) you offer the Superior Mortgagee
an opportunity to cure such default within thirty days next following receipt of
such notice, or if such default cannot be cured within thirty days, to commence
to cure the default within the thirty day period and to proceed diligently
thereafter to cure the default.

 

18.5 Remedies. Your failure to execute any statements or instruments necessary
or desirable to effectuate the foregoing provisions of this Article within the
time limits specified in this Article (which time limits are not subject to any
grace period), will constitute an Event of Default. In the event of such
failure, Landlord, in addition to any other rights or remedies it might have,
will have the right by not less than ten days’ notice to you to declare this
Lease terminated and the term ended, in which event this Lease will cease and
terminate on the date specified in such notice with the same force and effect as
though the date set forth in such notice were the date originally set forth
herein and fixed for the expiration of the term; upon such termination you will
vacate and surrender the Premises, but will remain liable for all obligations
arising during the original stated term as provided in this Lease by reason of
said Event of Default.

 

 

32

 

--------------------------------------------------------------------------------

 

 

ARTICLE XIX

MECHANICS LIENS

 

You (the Tenant) shall have no authority, express or implied, to create or place
any lien or encumbrance of any kind or nature whatsoever upon, or in any manner
to bind the interests of Landlord in the Premises or to charge the rentals
payable hereunder for any claim in favor of any person dealing with you,
including those who may furnish materials or perform labor for any construction
or repairs and nothing contained in this Lease shall be construed as a consent
on the part of the Landlord to subject the estate of the Landlord to liability
under the Construction Lien Law of the State of Florida, it being expressly
understood that the Landlord’s estate shall not be subject to liens for
improvements made by you and each such claim shall affect and each such lien
shall attach to, if at all, only the leasehold interest granted to you by this
instrument. You covenant and agree that you will pay or cause to be paid all
sums legally due and payable by you on account of any labor performed or
materials furnished in connection with any work performed on the Premises on
which any lien is or can be validly and legally asserted against its leasehold
interest in the Premises or the improvements thereon and that you will save and
hold Landlord harmless from any and all loss, cost or expense based on or
arising out of asserted claims or liens against the leasehold estate or against
the right, title and interest of the Landlord in the Premises or under the terms
of this Lease. You agree to give Landlord immediate written notice if any lien
or encumbrance is placed on the Premises.

 

Notwithstanding any provision of this Lease relating to improvements, additions,
alterations, repairs or reconstruction of or to the Premises, you and the
Landlord each agree and confirm that: (i) Landlord has not consented nor will
Landlord ever consent to the furnishing of any labor or materials to the
Premises that would or may result in any mechanic’s or materialman’s lien
attaching to Landlord’s interest in the Premises; (ii) you are not the agent of
Landlord for the purposes of any such improvements, additions, alterations,
repairs or reconstruction; and (iii) except as expressly provided herein,
Landlord has retained no control over the manner in which any such improvements,
additions, alterations, repairs or reconstruction are accomplished, and has made
no agreement to make or be responsible for any payment to or for the benefit of
any person furnishing labor or materials in connection therewith. No one
furnishing labor or materials to or for your account shall be entitled to claim
any lien against the interest of Landlord in the Premises and such entities
shall look solely to you and your leasehold interest under this Lease for the
satisfaction of any such claims.

 

You shall be liable for all taxes levied or assessed against personal property,
furniture or fixtures placed by you in the Premises. If any such taxes for which
you are liable are levied or assessed against Landlord or Landlord’s property
and if Landlord elects to pay the same or if the assessed value of Landlord’s
property is increased by inclusion of personal property, furniture or fixtures
placed by you in the Premises, and Landlord elects to pay the taxes based on
such increase, you shall pay to Landlord upon demand that part of such taxes.

 

 

33

 

--------------------------------------------------------------------------------

 

 

ARTICLE XX

NOTICES

 

Each provision of this instrument or of any applicable governmental laws,
ordinances, regulations and other requirements with reference to the sending,
mailing or delivery of any notice will be deemed to be complied with when and if
the following steps are taken:

 

(a) Unless specifically stated to the contrary in this Lease, any notice,
demand, request or other instrument which may be or is required to be given by
you under this Lease or by law will be in writing and sent by United States
certified mail, return receipt requested, postage prepaid or by recognized
overnight delivery service, and will be deemed to have been given upon receipt
of same by Landlord (or delivery refused); or, if required to be given by
Landlord under this Lease or by law, such notice, demand, request or other
instrument will be in writing and sent by United States certified mail, return
receipt requested, postage prepaid, by recognized overnight delivery service, by
personal delivery or by other comparably reliable means, and will be deemed to
have been given upon receipt of same by you (or delivery refused); and will be
addressed (a) if to Landlord c/o CB Richard Ellis, Inc., 2100 Park Central
Boulevard North, Suite 900, Pompano Beach, Florida 33064 or at such other
address as Landlord may designate by written notice, together with copies
thereof to such other parties designated by Landlord; or (b) if to you at 2555
Davie Road, Davie, Florida 33317, or such other address as you may designate by
written notice.

 

(b) If and when included within the term “Landlord”, or “Tenant”, as used in
this instrument, there is more than one person, firm or corporation, all will
jointly arrange among themselves for their joint execution of such a notice
specifying some individual at some specific address for the receipt of notices
and payments. All parties included within the terms “Landlord” and “Tenant”
respectively, will be bound by notices given in accordance with the provisions
of this paragraph to the same effect as if each had received such notice.

 

ARTICLE XXI

MISCELLANEOUS

 

21.1 Words of any gender used in this Lease will be held or construed to include
any other gender, and words in the singular number will be held to include the
plural, unless the context otherwise requires.

 

21.2 The terms, provisions and covenants and conditions contained in this Lease
will apply to, inure to the benefit of, and be binding upon, the parties hereto
and upon their respective heirs, legal representatives, successors and permitted
assigns, except as otherwise herein expressly provided. Landlord has the right
to assign any of its rights and obligations under this Lease and Landlord’s
grantee or Landlord’s successor, as the case may be, will upon such assignment,
become Landlord hereunder, thereby freeing and relieving the grantor or
assignor, as the case may be, of all covenants and obligations of Landlord
hereunder so long as the grantee or successor has assumed in writing Landlord’s
obligations hereunder arising from and after the date of transfer. Nothing
herein contained will give any other tenant in the Building any enforceable
rights either against Landlord or you as a result of the covenants and
obligations of either party set forth herein. Any indemnification of, insurance
of, or option granted to Landlord will also include or be exercisable by
Landlord’s agents and employees.

 

 

34

 

--------------------------------------------------------------------------------

 

 

21.3 The captions inserted in this Lease are for convenience only and in no way
define, limit or otherwise describe the scope or intent of this Lease, or any
provision hereof, or in any way affect the interpretation of this Lease.

 

21.4 This Lease constitutes the entire understanding and agreement between you
and the Landlord with respect to the subject matter of this Lease, and contains
all of the covenants and agreements of Landlord and you with respect thereto.
You and the Landlord each acknowledge that no representations, inducements,
promises or agreements, oral or written, have been made by Landlord or you, or
anyone acting on behalf of Landlord or you, which are not contained herein, and
any prior agreements, promises, negotiations, or representations not expressly
set forth in this Lease are of no force or effect. You have not relied upon any
representation of Landlord or its agents, other than items contained in this
Lease, as an inducement to enter into this Lease. No alteration, amendment,
change or addition to this Lease will be binding upon Landlord or you unless
reduced to writing and signed by each party (which signatures may be by
facsimile transmission and such facsimile transmission will be deemed to be an
original as to any such alteration, amendment, change or addition to this
Lease).

 

21.5 All of your obligations not fully performed as of the expiration or earlier
termination of the term of this Lease will survive the expiration or earlier
termination of the term, including without limitation, all payment obligations
with respect to Operating Costs and all obligations concerning the condition of
the Premises. Upon the expiration or earlier termination of the term, and prior
to you vacating the Premises, you will pay to Landlord any amount reasonably
estimated by Landlord as necessary to put the Premises, including without
limitation heating and air conditioning systems and equipment therein, in its
Exit Condition. Any work required to be done by you prior to your vacation of
the Premises which has not been completed upon such vacation, will be completed
by Landlord and billed to you at cost, which cost may include any construction
management fee required to be paid by Landlord to Landlord’s property manager.
You will also, prior to vacating the Premises, pay to Landlord the amount, as
estimated by Landlord, of your obligation hereunder for Operating Costs. All
such amounts will be used and held by Landlord for payment of your obligations
hereunder, with you being liable for any additional costs therefore upon demand
by Landlord, or with any excess to be returned to you after all such obligations
have been determined and satisfied, as the case may be.

 

21.6 If any clause, provision or portion of this Lease or the application
thereof to any person or circumstance is invalid or unenforceable under
applicable law, such event will not affect, impair or render invalid or
unenforceable the remainder of this Lease nor any other clause, phrase,
provision or portion hereof, nor will it affect the application of any clause,
phrase, provision or portion hereof to other persons or circumstances, and it is
also the intention of the parties to this Lease that in lieu of each such
phrase, provision or portion of this Lease that is invalid or unenforceable,
there be added as a part of this Lease, a clause, phrase, provision or portion
which is valid.

 

 

35

 

--------------------------------------------------------------------------------

 

 

21.7 Submission of this Lease will not be deemed to be a reservation of the
Premises. Landlord will not be bound hereby until its delivery to you of an
executed copy hereof signed by Landlord, already having been signed by you, and
until such delivery Landlord reserves the right to exhibit and lease the
Premises to other prospective tenants. Execution of this Lease by you will be
irrevocable for a period of fifteen business days immediately following delivery
to Landlord. Notwithstanding anything contained herein to the contrary Landlord
may withhold delivery of possession of the Premises from you until such time as
you have delivered to Landlord the certificate(s) of insurance required to be
provided by you hereunder.

 

21.8 Time is of the essence of this Lease. However, whenever a period of time is
herein prescribed for the taking of any action by Landlord or you, then Landlord
or you, as applicable, will not be liable or responsible for, and there will be
excluded from the computation of such period of time, any delays due to a Force
Majeure Event. The provisions of the immediately preceding sentence will not,
however, excuse performance or extend the due date of the payment of any Rent or
any other payment required to be made pursuant to this Lease nor will the
provisions of the immediately preceding sentence extend the time period during
which any right granted under this Lease, if any, to extend, terminate early or
expand may be exercised.

 

21.9 If Landlord desires to finance, refinance, or sell the Building, the
Development or any part thereof, you agree to, at the request of Landlord,
deliver to any potential lender or purchaser designated by Landlord such
financial statements of yours as may be reasonably required by such lender or
purchaser, including but not limited to your financial statements for the past 3
years. All such financial statements will be received by Landlord and such
lender or purchaser in confidence and will be used only for the purposes herein
set forth.

 

21.10 Each party represents and warrants that it has dealt with no broker, agent
or other person in connection with this transaction, and that no broker, agent
or other person brought about this transaction, other than Landlord’s Broker and
Tenant’s Broker. The party against whom a claim is made agrees to indemnify and
hold the other harmless from and against any and all claims to pay any other
broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with the party against whom a claim is
made with regard to this leasing transaction.

 

21.11 Landlord and you each waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties against the other on any matter
arising out of or in any way connected with this Lease, the relationship of
Landlord and you or your use and occupancy of the Premises.

 

 

36

 

--------------------------------------------------------------------------------

 

 

21.12 If any party brings an action or proceeding to enforce the terms hereof or
declare rights hereunder, the prevailing party in any such proceeding will be
entitled to reasonable attorneys’ fees and court costs.

 

21.13 This Lease may be executed in multiple counterparts, each of which will be
deemed an original and all of which together constitutes one and the same
document.

 

21.14 The parties acknowledge that each has read this Lease, consulted with an
attorney regarding its terms, and agrees with its terms as though that party had
drafted this Lease itself. The parties agree that although this Lease was, by
necessity, printed and assembled by Landlord and drafted by Landlord’s attorney,
this Lease reflects the terms as agreed to by the parties and that if a term or
provision of this Lease is considered ambiguous, neither party will be
considered the draft person for the purpose of causing the terms of this Lease
to be construed against that party.

 

ARTICLE XXII

PUBLIC ACCOMMODATION LAWS

 

You assume all responsibility for compliance of the Premises with any and all
Public Accommodations Laws and you agree to complete any and all alterations,
modifications or improvements to the Premises necessary in order to comply with
all Public Accommodation Laws during the term of this Lease whether such
improvements or modifications are the legal responsibility of Landlord, you or a
third party. You agree to indemnify, defend and hold harmless Landlord from and
against any and all claims, liabilities, fines, penalties, losses and expenses,
including attorneys fees, arising in connection with your failure to comply with
the provisions of this Section.

 

ARTICLE XXIII

ENVIRONMENTAL MATTERS

 

23.1 Environmental Matters. You hereby agree that: (i) no activity will be
conducted on the Premises that will produce any Hazardous Substance, except for
such activities that are part of the ordinary course of your business (the
“Permitted Activities”) provided said Permitted Activities are conducted in
accordance with all Environmental Laws and provided that you have obtained all
applicable permits and licenses; (ii) the Premises will not be used in any
manner for the storage of any Hazardous Substances except for the temporary
storage of such materials that are used in the ordinary course of your business
(the “Permitted Materials”) provided such Permitted Materials are properly
labeled and stored in a manner and location meeting all Environmental Laws;
(iii) no portion of the Premises or the common areas of the Development will be
used by you as a landfill or dump; (iv) you will not install any underground
tanks of any type within the Development; (v) you will not install any generator
or above ground tank of any type within the Development without the express
written consent of Landlord, which consent may be given in Landlord’s sole and
absolute discretion; (vi) you will not cause any surface or subsurface
conditions to exist or come into existence that constitute, or with the passage
of time may constitute, a public or private nuisance; (vii) you will not bring
any Hazardous Substances onto the Premises, except for the Permitted Materials
and if so brought or found located thereon, the same will be immediately
removed, with proper disposal, and all required cleanup procedures will be
diligently undertaken pursuant to all Environmental Laws. If, at any time during
or after the term of this Lease, the Premises is found to be so contaminated or
subject to said conditions, you agree to indemnify and hold Landlord harmless
from all claims, demands, actions, liabilities, costs, expenses, damages and
obligations of any nature arising from or as a result of the use of the Premises
by you. The foregoing indemnification will survive the termination or expiration
of this Lease.

 

 

37

 

--------------------------------------------------------------------------------

 

 

23.2 Environmental Audit; Right of Entry. Landlord has the right to require you
to undertake and submit to Landlord a periodic environmental audit from an
environmental company approved by Landlord, which audit will cover your
compliance with this Section. You will promptly comply with all requirements of
such audit and cure all matters raised therein at your sole cost. You agree to
grant to all interested governmental agencies reasonable access to the Premises.
Notwithstanding the preceding, the cost of the environmental audit will be paid
for by Landlord except and unless the environmental report reflects one or more
breaches of your environmental covenants under this Lease.

 

23.3 RADON GAS. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department.

 

ARTICLE XXIV

SPECIAL MATTERS

 

24.1 Required Improvements/Refurbishments to Be Made by Tenant. Landlord’s grant
of the Refurbishment Abatement is conditioned on you paying for and making
improvements and refurbishments to the Building the cost of which will be at
least equal to $819,936.00 (“Tenant’s Work”). Up to twenty percent of the
required expenditure may be for Soft Costs (as hereinafter defined). To this
end, you will be required to account to Landlord, from time to time within ten
days of your receipt of written request from Landlord, for your costs incurred
for Tenant’s Work including evidence of payment and appropriate lien waivers
from your general contractor and any one furnishing labor or materials to the
Building. Approvals for Tenant’s Work are subject to the provisions of Section
9.1 of the Lease and if Tenant’s Work requires the issuance of a building
permit, it is further subject to (i) you will not record a notice of
commencement for Tenant’s Work until such time as Landlord has approved the form
of notice of commencement; and (ii) you will provide Landlord with final lien
waivers from your general contractor and from all persons serving a notice to
owner. Soft Costs means fiber optic cables and switches for connectivity between
Buildings One and Two, running cable for data and voice, security and access
control, phone system and wiring, moving activities, balancing and cleaning the
HVAC system, purchasing or refurbishing life safety equipment including fire
extinguishers, ceiling tiles, furniture including vertical blinds and window
tinting.

 

 

38

 

--------------------------------------------------------------------------------

 

 

24.2 Landlord’s Obligation to Install Accordion Hurricane Shutters at Building
Two. As soon as is practical immediately following the Commencement Date,
Landlord, at Landlord’s cost and expense, will install an accordion hurricane
shutter system (substantially similar to the specifications attached hereto as
Schedule 24.2) for the protection of the exterior glass windows and exterior
glass doors of Building Two. Landlord will not be liable for damages to your
property or incidental and consequential damages if a windstorm occurs prior to
the completion of the installation or if once installed, the hurricane shutters
do not work as installed. Within fourteen days immediately following the
Commencement Date, Landlord will enter into a contract with a vendor for the
purchase of and installation of the hurricane shutter system (including payment
of any deposit required pursuant to such contract) and thereafter Landlord will
cause the vendor to diligently pursue the issuance of the permit for the
installation and the diligent installation of the system. Landlord will provide
you with a copy of the signed contract with the vendor once signed. If Landlord
fails to enter into the vendor contract within the fourteen day period, then
until such time as Landlord actually enters into such contract, you will have
the right to enter into a contract yourself with a vendor selected by you
whereupon Landlord will be required to reimburse to you, within ten days of
Landlord’s receipt of written demand, for your actual payments made under such
vendor contract and Landlord’s failure to timely make the reimbursement payment
will be a Landlord Default. Nothing contained in the preceding sentence or
elsewhere in this Lease will be construed to grant to you a set off right.

 

24.3 Architectural Drawing Allowance. Within thirty days of a request for
reimbursement made by you including documentation as to amount, Landlord will
reimburse you for your out of pocket costs incurred for the preparation of space
plans and permit drawings for the Building Two improvements to be made by you,
provided, however, Landlord’s maximum reimbursement obligation pursuant to this
Section may not exceed $9,400.00 and instead, any architectural costs in excess
of $9,400.00 will be paid for by you without contribution by Landlord.

 

24.4 HVAC Unit Inspections. As soon as is practical immediately following the
Commencement Date, the parties will select a licensed HVAC repair company to
inspect the Building Two HVAC rooftop units and to provide a report of any
immediate work necessary to put the HVAC rooftop units in working condition.
Landlord, at Landlord’s cost and expense, will promptly and diligently pursue
the making of the necessary repairs or replacements per the report to put the
HVAC rooftop units in good condition. Thereafter, Landlord will have no further
HVAC repair or replacement obligations.

 

24.5 Cadaver Laboratory Use. You will be permitted, at your cost and expense, to
make a request to the City for a zoning change to include as a Permitted Use,
the use of the Premises as a cadaver laboratory. Landlord will cooperate in your
request for zoning change provided that Landlord will not be required to incur
any fees or costs in doing so.

 

 

39

 

--------------------------------------------------------------------------------

 

 

24.6 Right of First Offer on Previously Leased Building Three Space. If
previously leased space within Building Three (the third building within the
Development) becomes vacant or is scheduled to become vacant and if there is at
least three years remaining on the term of this Lease (exclusive of any
unexercised option to extend), and subject to similar rights that may have been
granted to tenants of Building Three under leases dated earlier than the
Effective Date, Landlord agrees to notify you that the space is vacant or will
become vacant and Landlord agrees to offer to Lease such space to you in as-is
condition. You shall have thirty days from your receipt of the offer to advise
Landlord whether you desire to lease the offered space. Failure to respond
within the thirty day period will be deemed to be an irrevocable waiver of the
right to exercise such offer, time being of the essence, in which event Landlord
will be free to lease the vacant space upon such terms and conditions as
Landlord desires. The foregoing notwithstanding, if Landlord has received a bona
fide offer from a third party to lease the vacant space, then Landlord will have
the right to shorten the foregoing thirty day required response period to ten
days immediately following your receipt (or delivery refused) of Landlord’s
written notice to you advising you that Landlord has received such bona fide
offer. If you timely exercise the right of first offer granted herein with
respect to such offered space, then an amendment to this Lease will be executed
by the parties amending the Lease to include the offered space as part of the
Premises for the remainder of the Lease term except that the initial base rental
rate for the space shall be Market Rent with three percent (3%) annual
escalations. Your obligation to pay Rent for the offered space will begin on the
date such offered space is delivered to you. If Landlord breaches the provisions
of this Lease by reason of Landlord’s failure to comply with the provisions of
this Section, and if such breach resulted from Landlord’s negligent (as opposed
to intentional2) disregard of this provision, then damages recoverable by you
against Landlord for Landlord’s breach of this Section will be limited to a
maximum of Ten Thousand Dollars ($10,000).

 

Each and every term and provision of this Lease and all exhibits attached
hereto, is agreed to by you, the Tenant, on August 16, 2010.

 

 

 

(Witnesses as to Tenant)

 

 

 

 

 

 

MAKO Surgical Corp., a Delaware corporation

 

 

By: /s/ Fritz L. LaPorte

Print Name: Fritz L. LaPorte

Print Title: Senior Vice President & CFO

 

 

Each and every term and provision of this Lease and all exhibits attached
hereto, is agreed to by the Landlord on September 8, 2010.

 

______________________

2An example of a negligent disregard would be Landlord not remembering that
Landlord had granted the right or Landlord having a reasonable basis to believe
that the right did not apply to the specific situation.

 

 

40

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

(Witnesses as to Landlord)

 

 

 

 

 

 

 

 

 

 

 

 

 

WESTPORT BUSINESS PARK ASSOCIATES LLP, a Florida general partnership qualified
to be treated as a limited liability partnership

 

By: Argent Point LLLP, a Florida limited liability limited partnership as an
authorized partner

 

By: /s/ Jack Azout
Jack Azout, Trustee, Its General Partner

 

By: Sterling Point Inc., a Florida corporation as an authorized partner

 

By: /s/ Isaac Sredni
Isaac Sredni, Its President

 

 

 

 

 

SCHEDULES AND EXHIBITS TO ATTACH:

 

Schedule 24.1 Hurricane Shutter System Specifications Exhibit A Site Plan of
Development Exhibit B Building Two Floor Plan Exhibit C Reserved for future use
Exhibit D Moveout Standards

F:\WP\LPREMIER\mako.wpd

 

 

41

 

--------------------------------------------------------------------------------

 

 

Schedule 24.1

Hurricane Shutter System Specifications

 

(Attach specifications)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Site Plan of Development

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43

 

--------------------------------------------------------------------------------

 

 

Exhibit B

Building Two Floor Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D - MOVEOUT STANDARDS

 

Exit Condition includes the following:

 

Lights Office and warehouse lights will be fully operational with all bulbs
functioning     Dock Levelers & Roll Up Doors In good working condition     Dock
Seals Free of tears and broken backboards repaired     Warehouse Floor Free of
stains and swept with no racking bolts and other protrusions left in floor.
Cracks should be repaired with an epoxy or polymer     Tenant installed
equipment & wiring Removed (including removing all air lines, junction boxes,
conduit, etc.) and space turned to original condition when originally leased    
Walls Sheetrock (drywall) damage should be patched and fire-taped so that there
are no holes in either office or warehouse     Roof Any Tenant installed
equipment must be removed and roof penetrations properly repaired by licensed
roofing contractor (if roof is under warranty then it must be by the warranting
roofing contractor)     Signs All exterior signs must be removed and holes
patched and paint touched up as necessary. All window signs must be removed    
HVAC A written report from a licensed HVAC contractor within the last three
months stating that all evaporative coolers and/or heaters within the warehouse
are operational and safe and that the office HVAC system is also in good and
safe operating condition     Overall Cleanliness Clean windows, sanitize
bathroom(s), vacuum carpets, and remove any and all debris from office and
warehouse. Remove all pallets and debris from exterior of Premises     Upon
Completion Contact Landlord’s property manager to coordinate date of turning off
power, turning in keys, and obtaining final Landlord inspection of Premises    
Hurricane Shutters Left at the Premises in good condition, ordinary wear and
tear and damage by casualty excepted

 

 

45

 

--------------------------------------------------------------------------------

